Exhibit 10.1

ASSET PURCHASE AGREEMENT

BY AND AMONG

SDC SOFTWARE, INC.

XERITON CORPORATION

AND DAVID W. PLUMMER AND NICOLE PLUMMER

AS THE PRINCIPAL STOCKHOLDERS

DATED AS OF DECEMBER 7, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS    2

1.1

   Capitalized Terms    2

1.2

   Construction    8 ARTICLE 2 TRANSFER OF ASSETS    9

2.1

   Transfer of Assets    9

2.2

   Delivery of Transferred Assets    10

2.3

   Technology Retention    11

2.4

   Collateral Agreements    11

2.5

   Agreement to Perform Necessary Acts    11

2.6

   Assumed Liabilities    11

2.7

   Excluded Liabilities    12

2.8

   Covenant Not to Sue    13

2.9

   Purchaser License    13

2.10

   Assignment of Contracts    14 ARTICLE 3 CLOSING, PURCHASE PRICE AND PAYMENTS
   14

3.1

   Closing    14

3.2

   Deliveries at Closing    15

3.3

   Purchase Price    16

3.4

   Payment of Purchase Price    16

3.5

   Escrow Fund and Escrow Agreement    16

3.6

   Allocation of Purchase Price    17

3.7

   Transfer Taxes    17

3.8

   Expenses    17

3.9

   Withholding Taxes    17 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
AND THE PRINCIPAL STOCKHOLDERS    17

4.1

   Organization and Standing    17

4.2

   Authorization of Transactions    18

4.3

   Noncontravention    18

4.4

   Consents    19

4.5

   Capitalization    19

4.6

   Financial Statements    19

4.7

   Restrictions on Transactions or Business Activities    20

4.8

   Title of Properties; Absence of Liens and Encumbrances; Condition    20

4.9

   Intellectual Property    20

4.10

   Brokers’ and Finders’ Fees    25

4.11

   Transferred Contracts    25

4.12

   Complete Copies of Materials    25

4.13

   Transferred Assets    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

4.14

   Operational Licenses    25

4.15

   Litigation    25

4.16

   Employee Benefits    26

4.17

   Bulk Transfer Laws    26

4.18

   Compliance with Applicable Laws    26

4.19

   Business Practices    27

4.20

   Tax Matters    27

4.21

   Certain Relationships with Seller    28

4.22

   Product and Service Warranties    28

4.23

   Accounts Receivable    28

4.24

   No Liquidation, Insolvency or Winding-Up    28

4.25

   Absence of Changes    29

4.26

   Disclosure    30 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER    30

5.1

   Organization    30

5.2

   Authorization of Transaction    30

5.3

   Sufficient Cash Funds    30

5.4

   Noncontravention    30

5.5

   Consents    30 ARTICLE 6 CONFIDENTIAL INFORMATION    31

6.1

   Confidentiality of Agreement and Public Announcements    31

6.2

   Remedies    31 ARTICLE 7 COVENANTS    32

7.1

   Additional Documents and Further Assurances    32

7.2

   Agreement Not to Compete    32

7.3

   Change of Corporate Name    33

7.4

   Final Balance Sheet    33 ARTICLE 8 SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; INDEMNIFICATION    33

8.1

   Survival of Representations and Warranties    33

8.2

   Indemnification    34

8.3

   Source of Indemnification    34

8.4

   Indemnification Procedure    35

8.5

   Resolution of Conflicts; Arbitration    35

8.6

   Third-Party Claims    36

8.7

   Limitations on Indemnity    36

8.8

   Stockholder Agent; Power of Attorney    37

8.9

   Exclusive Remedy    37 ARTICLE 9 AMENDMENT AND WAIVER    37

9.1

   Amendment    37

9.2

   Extension; Waiver    37

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 10 GENERAL    38

10.1

   Notices    38

10.2

   Governing Law    38

10.3

   Forum and Venue    39

10.4

   Resolution of Conflicts; Arbitration    39

10.5

   Assignment    40

10.6

   No Third-Party Beneficiaries    40

10.7

   WAIVER OF JURY TRIAL    40

10.8

   Severability    40

10.9

   Entire Agreement    40

10.10

   Counterparts    40

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1(aa)    Closing Working Capital Amount based on
Estimated Closing Date Balance Sheet Schedule 1.1(xx)    Permitted Liens
Schedule 1.1(ccc)    Product Software Schedule 1.1(mmm)    Sites Schedule
1.1(qqq)    Tangible Assets Schedule 1.1(xxx)    Transferred Contracts Schedule
1.1(yyy)    Transferred IP Schedule 1.1(zzz)    Transferred Products Schedule
1.1(aaaa)    Transferred Technology Schedule 2.1(a)(xiii)    Other Transferred
Assets Schedule 2.1(b)    Excluded Assets Schedule 2.6(b)    Assumed Liabilities
Schedule 3.2(p)    Changes and Modifications to be Implemented by Seller
Schedule 3.4    Wire Transfer Instructions Schedule 3.6    Allocation of
Consideration EXHIBITS    Exhibit A-1    Form of Employee Non-Competition and
Non-Solicitation Agreement Exhibit A-2    Non-Competition and Non-Solicitation
Agreement with David W. Plummer Exhibit A-3    Non-Competition and
Non-Solicitation Agreement with Nicole Plummer Exhibit B    Disclosure Schedule
Exhibit C    Escrow Agreement Exhibit D    General Assignment and Bill of Sale
Exhibit E    Form of Assignment of Copyright Exhibit F    Form of Legal Opinion
Exhibit G    Systweak Source Code Escrow Agreement Exhibit H    Form of
Intellectual Property Assignment



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
December 7, 2009 by and among SDC Software, Inc., a Delaware corporation, with a
place of business at 1900 Seaport Boulevard, 3rd Floor, Redwood City, CA 94063
(“Purchaser”), Xeriton Corporation, a Washington corporation, with a place of
business at 336 228th Ave., NE, Sammamish, WA 98074 (“Seller”), and David W.
Plummer and Nicole Plummer (individually, a “Principal Stockholder” and
together, the “Principal Stockholders”). Each of Purchaser, Seller and each of
the Principal Stockholders is referred to herein individually as a “Party,” and
collectively as the “Parties”.

RECITALS

A. Seller owns and operates the Business (as defined below).

B. Seller desires to sell, and Purchaser desires to purchase, all right, title
and interest of Seller in and to all of the assets of Seller other than the
Excluded Assets (as defined below), and Purchaser will assume only the Assumed
Liabilities (as defined below), all upon the terms and subject to the conditions
set forth herein.

C. A portion of the consideration payable by Purchaser to Seller hereunder shall
be placed in escrow as security for the indemnification obligations of Seller
and the Principal Stockholders set forth in this Agreement.

D. Concurrently with the execution and delivery of this Agreement, and as a
material inducement to Purchaser to enter into this Agreement, (i) each of the
persons referenced in Section 3.2(f) actually offered employment by Purchaser
shall execute and deliver to Purchaser an offer letter (the “Offer Letters”) for
employment with Purchaser to be effective immediately following the Closing (as
defined below); (ii) David W. Plummer shall execute and deliver to Purchaser a
consulting agreement (the “Consulting Agreement”) to be effective immediately
following the Closing; (iii) each of the Designated Employees shall execute and
deliver to Purchaser a non-competition and non-solicitation agreement in the
form attached hereto as Exhibit A-1 (the “Employee Non-Competition and
Non-Solicitation Agreement”); and (iv) each of Dave Plummer and Nicole Plummer
shall execute and deliver to Purchaser non-competition and non-solicitation
agreements in the forms attached hereto as Exhibit A-2 (the “Non-Competition and
Non-Solicitation Agreement with Dave Plummer”) and Exhibit A-3 (the
“Non-Competition and Non-Solicitation Agreement with Nicole Plummer”),
respectively.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by the Parties hereto),
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Capitalized Terms. The following capitalized terms shall have the meanings
set forth below:

(a) “Actual Net Working Capital Adjustment” means (i) if the Closing Working
Capital Amount is greater than or equal to $8,126.66, then $0; and (ii) if the
Closing Working Capital Amount is less than $8,126.66, then the amount equal to
(A) $8,126.66, minus (B) the Closing Working Capital Amount, as determined based
upon the Final Closing Date Balance Sheet.

(b) “Allocation” has the meaning set forth in Section 3.6.

(c) “Assumed Liabilities” has the meaning set forth in Section 2.6.

(d) “Books and Records” means the books and records (in paper or electronic
format) of Seller related to or used in the operation of the Business, including
the sales records, reports on sales and business performance, customer and end
user lists and information, including customer email addresses, supplier lists
and information, Transferred Product records, distributor and other sales
information, copies of Transferred Contracts, and copies of policies and
procedures regarding marketing and customer and end user support; provided that
Books and Records shall not include the minute books and similar corporate
records of Seller.

(e) “Business” shall mean all of the operations, activities, services and
products of Seller, including those relating to (i) the development, marketing
and sale of computer health, optimization and security software, including
products designed to improve performance of a computer, and (ii) the
development, marketing, sale, and provision of remote or online technical
support services, as such operations and activities have been conducted, are
currently conducted and proposed to be conducted and as such services and
products have been offered, are currently offered and proposed to be offered;
provided that the Business shall not include those services and products solely
relating to Seller’s WikiTalk website and software as available on the Closing
Date.

(f) “Closing” has the meaning set forth in Section 3.1.

(g) “Closing Date” means the date on which the Closing occurs.

(h) “Closing Working Capital Amount” means an amount equal to (A) the aggregate
of all cash, cash equivalents, accounts receivable, prepaid expenses and other
current assets that constitute Transferred Assets, less (B) all accounts payable
and accrued Liabilities that constitute Assumed Liabilities, in each case as
reflected on the Estimated Closing Date Balance Sheet or Final Closing Date
Balance Sheet, as applicable.

(i) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(j) “Collateral Agreements” has the meaning set forth in Section 2.4.

 

-2-



--------------------------------------------------------------------------------

(k) “Competitive Business Activity” has the meaning set forth in Section 7.2.

(l) “Consent” means any consent, waiver, approval, permit, order or
authorization of, or registration, declaration or filing with, any Person not a
party to this Agreement.

(m) “Consulting Agreement” has the meaning set forth in the recitals hereto.

(n) “Contract” shall mean any note, bond, mortgage, indenture, lease, contract,
purchase order, insertion order, terms of service or sale, binding quote,
covenant or other agreement, instrument or commitment, permit, concession,
franchise or license, including any amendment or modifications made thereto,
whether oral or written.

(o) “Designated Employees” means Allen Nieman, Matt Boisen, Sean Norman and
Peifeng Ni.

(p) “Disclosure Schedule” means the Disclosure Schedule dated as of the date
hereof and attached hereto as Exhibit B.

(q) “Employee” means any current or former employee, contractor, consultant or
advisor of Seller.

(r) “Employee Non-Competition and Non-Solicitation Agreement” has the meaning
set forth in the recitals hereto.

(s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(t) “ERISA Affiliate” means such subsidiary of Seller and any other person or
entity under common control with Seller or any of its subsidiaries within the
meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations
issued thereunder.

(u) “Escrow Agent” means U.S. Bank, National Association.

(v) “Escrow Agreement” means the Escrow Agreement to be executed and delivered
prior to Closing between the Purchaser and Seller, attached hereto as Exhibit C.

(w) “Escrow Fund” has the meaning set forth in Section 3.5.

(x) “Escrow Payment” has the meaning set forth in Section 3.4.

(y) “Escrow Period” means the period commencing immediately after the Closing
and ending at 5:00 p.m. (California Time) on the date which is fourteen
(14) months after the Closing.

(z) “Estimated Closing Date Balance Sheet” means Seller’s estimated consolidated
unaudited balance sheet as of the Closing Date, prepared in accordance with GAAP
(with the exception of revenue recognition for credit card sales, which have
been recorded on a cash basis and recognized upon payment) applied on a
consistent basis with the Financials, based upon the most recent ascertainable
financial information of Seller, which balance sheet shall be provided to
Purchaser not less then five (5) days prior to the Closing.

 

-3-



--------------------------------------------------------------------------------

(aa) “Estimated Net Working Capital Adjustment” means (i) if the Closing Working
Capital Amount is greater than or equal to $8,126.66, then $0; and (ii) if the
Closing Working Capital Amount is less than $8,126.66, then the amount equal to
(A) $8,126.66, minus (B) the Closing Working Capital Amount, as determined based
upon the Estimated Closing Date Balance Sheet prior to Closing. The calculation
of the Closing Working Capital Amount for purposes of determining the Estimated
Net Working Capital Adjustment is set forth on Schedule 1.1(aa).

(bb) “Excluded Assets” has the meaning set forth in Section 2.1(b).

(cc) “Excluded Liabilities” has the meaning set forth in Section 2.7.

(dd) “Excluded Employee Liabilities” means: (i) payments or entitlements that
Seller or its ERISA Affiliates may owe or have promised to pay to Employees,
including wages, other remuneration, holiday or vacation pay, bonus, commission,
pension contributions (including without limitation those related to 401(k)
plans), taxes, and any other Liability; (ii) all payments with respect to the
Employees that are due to be paid on or prior to the Closing Date (including
pension and 401(k)-related contributions, insurance premiums and taxation) to
any third party in connection with the employment of any of the Employees;
(iii) any claims or expectancies of any Employees following from their
employment or consultancy with Seller or its ERISA Affiliates which have been
incurred or accrued on or prior to the Closing Date; and (iv) any other
Liability related to the Employees or agents of Seller or its ERISA Affiliates
which were incurred or accrued on or prior to the Closing Date, whenever
arising, in each case including WARN Act or any similar law or statute, change
of control, workers’ compensation, severance, salary, bonuses, COBRA benefits or
other benefits or payments due under any Seller Employee Plan, whether or not
any such Employees shall accept employment with Purchaser in connection with the
Transactions.

(ee) “Final Closing Date Balance Sheet” has the meaning set forth in
Section 7.4.

(ff) “GAAP” has the meaning set forth in Section 4.6.

(gg) “Governmental Entity” means any court, administrative agency or commission
or other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission.

(hh) “Holdback Amount” has the meaning set forth in Section 3.4.

(ii) “Indemnified Party” has the meaning set forth in Section 8.2.

(jj) “Indemnifying Party” has the meaning set forth in Section 8.2.

 

-4-



--------------------------------------------------------------------------------

(kk) “Intellectual Property Rights” shall mean any or all of the following and
all statutory and/or common law rights throughout the world in, arising out of,
or associated therewith: (i) all patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals, substitutions,
continuations and continuations-in-part thereof (collectively, “Patents”);
(ii) all inventions (whether patentable or not), invention disclosures and
improvements, all trade secrets, proprietary information, know how and
technology; (iii) all works of authorship, copyrights, mask works, copyright and
mask work registrations and applications; (iv) all industrial designs and any
registrations and applications therefor; (v) all trade names, logos, trademarks
and service marks, trademark and service mark registrations and applications
(collectively, “Trademarks”); (vi) all databases and data collections (including
knowledge databases, customer lists and customer databases); (vii) all rights in
Software; (viii) rights to uniform resource locators, Web site addresses and
domain names; (ix) any similar, corresponding or equivalent rights to any of the
foregoing; and (x) all goodwill associated with any of the foregoing.

(ll) “Knowledge” or “Known” shall mean, with respect to Seller, the knowledge of
Dave Plummer, Nicole Plummer, Allen Nieman, Matt Boisen, and Peifeng Ni,
assuming that such persons shall have made due and diligent inquiry with respect
to the relevant subject matter.

(mm) “Legal Requirement” means any constitution, act, statute, law, ordinance,
treaty, rule, regulation or official interpretation of, or judgment, injunction,
order, decision, decree, license, permit or authorization issued by, any
Governmental Entity.

(nn) “Liability” shall mean any debt, liability, indebtedness, duty, expense,
claim, deficiency, guaranty, endorsement or other obligation of any type
(whether known or unknown, whether asserted or unasserted, whether matured or
unmatured, whether absolute or contingent, whether accrued or unaccrued, whether
liquidated or unliquidated, whether incurred or consequential and whether due or
to become due), including any liability for Taxes.

(oo) “Lien” shall mean any mortgage, pledge, lien, security interest, charge,
claim, equity, encumbrance, restriction on transfer, conditional sale or other
title retention device or arrangement (including a capital lease), transfer for
the purpose of subjection to the payment of any indebtedness, or restriction on
the creation of any of the foregoing, whether relating to any property or right
or the income or profits therefrom.

(pp) “Loss” and “Losses” has the meaning set forth in Section 8.2.

(qq) “Non-Competition and Non-Solicitation Agreement with Dave Plummer” has the
meaning set forth in the recitals hereto.

(rr) “Non-Competition and Non-Solicitation Agreement with Nicole Plummer” has
the meaning set forth in the recitals hereto.

(ss) “Non-Competition Period” has the meaning set forth in Section 7.2.

(tt) “Offer Letter” has the meaning set forth in the recitals hereto.

(uu) “Officer’s Certificate” has the meaning set forth in Section 8.4.

(vv) “Open Source Materials” has the meaning set forth in Section 4.9(h).

 

-5-



--------------------------------------------------------------------------------

(ww) “Party” and “Parties” have the meaning set forth in the introductory
paragraph hereto.

(xx) “Permitted Liens” means those Liens set on Schedule 1.1(xx) (i) for Taxes
or governmental assessments, charges or claims the payment of which is not yet
due; and (ii) of landlords and carriers, warehousemen, mechanics, materialmen
and other similar Persons and imposed by applicable law, in each case incurred
in the ordinary course of business for sums not yet delinquent or being
contested in good faith.

(yy) “Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, trust, unincorporated organization or
Governmental Entity.

(zz) “Personally Identifiable Information” or “PII” has the meaning set forth in
Section 4.9(t).

(aaa) “Principal Stockholder” and “Principal Stockholders” has the meaning set
forth in the introductory paragraph hereto.

(bbb) “Processing” has the meaning set forth in Section 4.9(u).

(ccc) “Product Software” means all Software that is included in or part of any
version of the Transferred Products, including the Software listed on Schedule
1.1(ccc) and all versions thereof, and including any Software from which such
Software was derived.

(ddd) “Purchase Price” has the meaning set forth in Section 3.3.

(eee) “Purchaser” has the meaning set forth in the introductory paragraph
hereto.

(fff) “Registered IP” means all United States, international and foreign:
(i) patents and patent applications (including provisional applications) or
service marks; (ii) registered trademarks, applications to register trademarks,
intent-to-use applications, or other registrations or applications related to
trademarks or service marks; (iii) registered copyrights and applications for
copyright registration; (iv) domain name registrations; and (v) any other
Intellectual Property Rights that are the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.

(ggg) “Restricted Territory” has the meaning set forth in Section 7.2.

(hhh) “Seller” has the meaning set forth in the introductory paragraph hereto.

(iii) “Seller Charter Documents” has the meaning set forth in Section 4.1.

(jjj) “Seller Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, welfare benefits, retirement benefits, fringe benefits or
other Employee benefits or remuneration of any kind, whether written or
unwritten, funded or unfunded, formal or informal, including each “employee
benefit plan” within the meaning of Section 3(3) of ERISA, which is or has been
maintained, contributed to, or required to be contributed to, by Seller or any
of its ERISA Affiliates for the benefit of any of Seller’s Employees or with
respect to which Seller or any of its ERISA Affiliates has or may have any
liability or obligation.

 

-6-



--------------------------------------------------------------------------------

(kkk) “Seller Lease” means the Lease Agreement dated as of October 16, 2003
between Seller and Lynn Limited Liability Company (now Washington Federal
Savings and Loan), as amended.

(lll) “Seller’s Privacy Policies” has the meaning set forth in Section 4.9(t).

(mmm) “Sites” shall mean all of the world wide web sites used in the Business,
including those located at the uniform resource locators set forth on Schedule
1.1(mmm).

(nnn) “Software” means any and all computer software and code, including
assemblers, applets, compilers, source code, object code, data (including image
and sound data), design tools and user interfaces, in any form or format,
however fixed. Software includes source code listings and documentation.

(ooo) “Special Representations” has the meaning set forth in Section 8.1.

(ppp) “Stockholders” shall mean all of the holders of capital stock of Seller.

(qqq) “Tangible Assets” means all tangible assets, including Technology, used
in, related to or reasonably necessary for the operation of the Business, the
material items of which are described on Schedule 1.1(qqq).

(rrr) “Tax” and “Taxes” means (i) any and all federal, state, local and foreign
taxes, assessments, and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value-added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts; (ii) any liability for the payment of any amounts of the type
described in clause (i) above as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period; and (iii) any liability
for the payment of any amounts of the type described in clause (i) or (ii) above
as a result of any express or implied obligation to indemnify any other Person
or as a result of any obligations under any agreements or arrangements with any
other Person or entity with respect to such amounts and including any liability
for taxes of a predecessor entity.

(sss) “Tax Returns” means all forms required to be filed with a taxing
authority, including for the payment or reporting of sales taxes.

(ttt) “Technology” means all technology, including all know-how, show-how,
techniques, design rules, trade secrets, inventions (whether or not patented or
patentable), algorithms, routines, Software, files, databases, works of
authorship, processes, devices, prototypes, schematics, netlist, mask works,
test methodologies, documentation, hardware development tools, any media on
which any of the foregoing is recorded, and any other tangible embodiments of
any of the foregoing.

 

-7-



--------------------------------------------------------------------------------

(uuu) “Transactions” means the transactions contemplated by this Agreement and
any agreements related to this Agreement.

(vvv) “Transfer Taxes” has the meaning set forth in Section 3.7.

(www) “Transferred Assets” has the meaning set forth in Section 2.1.

(xxx) “Transferred Contracts” means those Contracts listed on Schedule 1.1(xxx),
with any Transferred Contracts requiring a Consent, and whether such Consent has
been obtained prior to the Closing, indicated thereon.

(yyy) “Transferred IP” means all Intellectual Property Rights owned by Seller
that are embodied by or would be infringed by the making, using, offering for
sale, selling, importing or other exploitation of the Transferred Products, the
Product Software or the Web Content, or by the operation of the Business, the
material items of which are listed or described in Schedule 1.1(yyy).

(zzz) “Transferred Products” means Seller’s entire line of products and services
relating to the Business, including all versions of such products and services,
and products and services under development, and including the products listed
on Schedule 1.1(zzz) hereto.

(aaaa) “Transferred Technology” shall mean all Technology owned by Seller or
that Seller has the right or authority to transfer (other than Technology used
exclusively in an Excluded Asset), including the Technology constituting the
Transferred Products and the Web Content, and including all Technology listed on
Schedule 1.1(aaaa). To the extent that any Software constitutes Transferred
Technology, all versions and releases of such Software, and Software from which
such Software was derived shall be included as Transferred Technology.

(bbbb) “Web Content” shall mean all content of Seller that is or has been
displayed or available, or that Seller has otherwise prepared or developed to
sell or market the Transferred Products, on the Sites or on any third party’s
web site.

1.2 Construction. For purposes of this Agreement, the Parties hereto agree that:

(a) whenever the context requires, the singular number will include the plural,
and vice versa, the masculine gender will include the feminine and neuter
genders, the feminine gender will include the masculine and neuter genders, and
the neuter gender will include the masculine and feminine genders;

(b) the words “include” and “including,” and variations thereof, will not be
deemed to be terms of limitation, but rather will be deemed to be followed by
the words “without limitation”;

(c) all references in this Agreement to “Schedules,” “Sections” and “Exhibits”
are intended to refer to Schedules, Sections and Exhibits to this Agreement,
except as otherwise indicated;

 

-8-



--------------------------------------------------------------------------------

(d) the headings in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement, and will not be referred to in
connection with the construction or interpretation of this Agreement;

(e) each Party has been represented by counsel during the negotiation and
execution of this Agreement and, therefore, each waives the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the Party drafting such
agreement or document;

(f) nothing in the Disclosure Schedule shall be deemed an adequate disclosure to
a representation or warranty made herein unless the statements in the Disclosure
Schedule identifies the disclosure with reasonable particularity and indicates
the Section and, if applicable, the Subsection of this Agreement to which such
disclosure relates, or a specific cross-reference to such statements are made
indicating those other Sections or Subsections of the Agreement to which such
disclosure relates; and

(g) each representation, warranty and covenant herein shall have independent
significance so that if any Party has breached any representation, warranty or
covenant in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty or covenant.

ARTICLE 2

TRANSFER OF ASSETS

2.1 Transfer of Assets.

(a) Transferred Assets. At the Closing and subject to the terms and conditions
set forth in this Agreement, Seller shall cause to be sold, assigned,
transferred, conveyed and delivered to Purchaser good and valid title to the
Transferred Assets free and clear of any and all Liens other than Permitted
Liens. For purposes of this Agreement and subject to Section 2.1(b),
“Transferred Assets” means and includes all of the properties, rights, interests
and other tangible and intangible assets (wherever located and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP),
of Seller, other than the Excluded Assets. Without limiting the generality of
the foregoing, the Transferred Assets shall include the following (to the extent
not included in the Excluded Assets):

 

  (i) all cash and cash equivalents of Seller;

 

  (ii) all accounts receivable of Seller;

 

  (iii) the Books and Records;

 

  (iv) the Transferred IP;

 

  (v) the Transferred Products, including all Product Software;

 

-9-



--------------------------------------------------------------------------------

  (vi) the Tangible Assets;

 

  (vii) all rights of Seller under the Transferred Contracts, including the
benefit of any prepaid expenses;

 

  (viii) the Transferred Technology;

 

  (ix) all direct marketing, promotional, marketing and advertising techniques,
methodology, approaches, preferred placements, in each case, whether or not
reduced to writing, materials, brochures and presentations of Seller, including
all advertising and website copy;

 

  (x) all Trademarks associated with the Business, and all goodwill associated
therewith;

 

  (xi) the Sites and all rights thereto;

 

  (xii) all goodwill associated with the Transferred Products and the Business;

 

  (xiii) any other assets, tangible or intangible, or rights of Seller related
to, useful in or necessary to the Business or the Transferred Products,
including those assets listed on Schedule 2.1(a)(xiii); and

 

  (xiv) all rights to recover past, present and future damages for the breach,
infringement or misappropriation, as the case may be, of any of the foregoing,
and all claims and causes of action against third parties related to the
Business, including those related to the Transferred Assets.

(b) Excluded Assets. Notwithstanding anything to the contrary, the Transferred
Assets shall not include those assets set forth on Schedule 2.1(b) (the
“Excluded Assets”), except to the extent any Technology or Intellectual Property
Rights or other such assets may be useful in or necessary to the Business or the
Transferred Products, in which case they shall be and remain Transferred Assets.

2.2 Delivery of Transferred Assets.

(a) On the Closing, Seller shall, at Seller’s sole cost, in the manner and form,
and to the locations, reasonably specified by Purchaser, (i) deliver to, or put
in possession of, Purchaser or other entity designated by Purchaser, all of the
Transferred Assets, (ii) in the case of the Transferred IP or other intangible
assets, deliver such instruments as are necessary or desirable to document and
to transfer title to such assets from Seller to Purchaser in accordance with
Section 2.4 below, and (iii) deliver to Purchaser fully-executed, complete and
accurate originals of all of the Transferred Contracts, or, to the extent
originals are not available, fully-executed, complete and accurate copies of all
of the Transferred Contracts; provided that, with respect to Software that
constitutes Transferred Technology, Seller shall be required to deliver to
Purchaser at the Closing only (A) the current versions and releases of such
Software, and (B) those prior versions and releases of such Software in Seller’s
possession as of the Closing. Without limiting the foregoing, Seller shall
deliver to Purchaser at the Closing, by electronic transmission in a manner
specified by Purchaser, all Transferred Assets contained in electronic form,
including source code, object code, source documentation and all other related
materials for Transferred Assets.

 

-10-



--------------------------------------------------------------------------------

(b) To the extent that Purchaser cannot be granted possession by Seller of
certain Tangible Assets as of the Closing Date, the transfer of possession will
be substituted by an agreement that those assets shall be held by Seller for and
on behalf of Purchaser until such time as Purchaser is granted possession
thereof. During that period, Seller shall bear all risk of loss with respect to
those Tangible Assets.

2.3 Technology Retention. Following the Closing, Seller shall not retain copies
of any of the Product Software or other Technology included in the Transferred
Assets, even if such Transferred Assets are such that more than one copy may
exist, and Seller waives, solely for the benefit of Purchaser and its
subsidiaries and affiliates, any rights to which it is entitled under any
employee confidential information and invention assignment agreement or similar
Contract or arising under applicable law with respect to the subject matter
thereof.

2.4 Collateral Agreements. Without limiting the foregoing, at the Closing,
Seller shall deliver to Purchaser, duly executed by Seller: (a) a General
Assignment and Bill of Sale substantially in the form attached hereto as
Exhibit D hereto; (b) assignments of the Transferred IP in forms acceptable to
Purchaser and otherwise suitable for filing in all relevant jurisdictions and
governmental offices, including an assignment of copyright substantially in the
form attached hereto as Exhibit E; and (c) such other good and sufficient
instruments of conveyance, assignment and transfer, in form and substance
acceptable to Purchaser, as shall be effective to vest in Purchaser good and
valid title in and to the Transferred Assets (the instruments referred to in
clauses (a), (b) and (c) being collectively referred to herein as the
“Collateral Agreements”).

2.5 Agreement to Perform Necessary Acts. To the extent reasonably necessary,
following the Closing and without demanding further consideration therefor,
Seller and the Principal Stockholders shall, and shall cause the Employees and
agents (including any named inventors on any Patents included in the Transferred
Assets), to provide Purchaser with reasonable access to relevant information, to
provide Purchaser with reasonable cooperation and assistance in the enforcement
or prosecution of any Transferred IP (which such cooperation and assistance
shall not exceed a time commitment from the Principal Stockholders exceeding 5
hours; provided that if additional time is necessary, Dave Plummer shall provide
such cooperation and assistance pursuant to the Consulting Agreement) and
otherwise to execute and deliver such other instruments and do and perform such
other acts and things as may be reasonably necessary or desirable for effecting
completely the consummation of the Transactions. Assistance under this
Section 2.5 may include execution, acknowledgment and recordation of specific
assignments, oaths, declarations and other documents on a
jurisdiction-by-jurisdiction and/or a country-by-country basis and such other
instruments of sale, transfer, conveyance, and assignment as Purchaser or its
counsel may reasonably request.

2.6 Assumed Liabilities. Upon the terms and subject to the conditions set forth
herein, at the Closing, Purchaser shall assume from Seller (and thereafter pay,
perform, discharge or otherwise satisfy), the following Liabilities of Seller
which accrue and are to be performed from and after the Closing Date, and no
others (collectively, the “Assumed Liabilities”):

(a) those executory obligations of Seller under the Transferred Contracts, in
each case solely on a going-forward basis from and after the Closing Date;

 

-11-



--------------------------------------------------------------------------------

(b) royalties or fees due for use or distribution of any products or services
sold by Seller prior to Closing in the ordinary course of business and to the
extent related to Transferred Products and accrued or reserved for on the Final
Closing Date Balance Sheet;

(c) returns or refunds for any products or services sold by Seller prior to
Closing in the ordinary course of business and to the extent related to the
Transferred Products and reserved for on the Final Closing Date Balance Sheet;

(d) the current accounts payable and accrued expenses of Seller to the extent
incurred or accrued in the ordinary course of business prior to Closing and
accrued or reserved for on the Final Closing Date Balance Sheet; and

(e) those Liabilities specifically identified on Schedule 2.6(e).

The assumption of the Assumed Liabilities by Purchaser hereunder shall not
enlarge any rights of third parties under any contracts or agreements with
Purchaser or Seller or any of their respective affiliates.

2.7 Excluded Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume or be obligated to pay, perform, discharge or in any way be
responsible for any Liability of Seller any Stockholder or any of their
affiliates (the “Excluded Liabilities”). Without limiting the foregoing, and
notwithstanding anything in Section 2.6 to the contrary, the Assumed Liabilities
will not include and Purchaser will not assume any liability of Seller, the
Stockholders or any of their affiliates with respect to:

(a) any Liabilities and obligations of Seller or the Principal Stockholders
under this Agreement and any agreement executed pursuant hereto or contemplated
hereby;

(b) other than the Assumed Liabilities, any Liabilities in connection with,
resulting from or arising out of, directly or indirectly, the ownership of the
Transferred Assets or the operation of the Business on or prior to the Closing
Date, including (i) warranty and support obligations to third parties for any
products or services sold by Seller prior to Closing, whether or not related to
the Transferred Products; (ii) any failure to comply with data collection,
e-commerce and privacy laws and regulations; (iii) any liability to the
Washington State Attorney General, including for deferred penalties, related to
the conduct of Seller prior to Closing; (iv) any Liability of Seller arising out
of violations of law, infringement of third party Intellectual Property Rights,
actions or omissions of Seller, or breaches of any agreement, contract,
indenture, instrument, guarantee or other similar agreement occurring on or
prior to the Closing (including, without limitation, any amounts paid in
settlement of claims alleged by the Business Software Alliance); and (v) any
liability arising under the Seller Lease, including as a result of the
cancellation or amendment thereof;

(c) any legal, accounting, brokerage, finder’s fees, if any, Taxes or other
expenses incurred by Seller or the Stockholders in connection with this
Agreement or the consummation of the Transactions;

 

-12-



--------------------------------------------------------------------------------

(d) any debts, Liabilities or obligations of Seller for borrowed money;

(e) any Liabilities with respect to Taxes of any nature for all periods (or
portions thereof) beginning prior to the Closing Date and any Taxes recognized
or owed as a result of this Agreement or the consummation of the Transactions;

(f) any Excluded Employee Liabilities;

(g) claims for injury to person or property regardless of when made or asserted,
which relate to the products and services sold or delivered by Seller prior to
Closing; specifically, and without limiting the generality of the foregoing,
Purchaser expressly does not assume or agree to pay or be responsible for
claims, whether foreseeable or unforeseeable, based on successor liability
doctrines conceptualized under such rubrics as the “product line”, “continuity
of enterprise” or “de facto merger” doctrines;

(h) any Liability of Seller with respect to the Excluded Assets; and

(i) any Liability related to a Permitted Lien to the extent such Liability is
not deemed an Assumed Liability.

Seller agrees to satisfy all debts, Liabilities and obligations with respect to
the Excluded Liabilities whether known at Closing or thereafter determined, as
and when due, and Seller shall indemnify and hold Purchaser harmless therefrom
in accordance with Section 8.2, as set forth herein.

2.8 Covenant Not to Sue. Following the Closing, Seller and the Principal
Stockholders agree that they and their affiliates and successors and assigns
will not bring any cause of action based upon the purported or actual
infringement by any of the Transferred Assets, or any improvement, modification,
derivative or update of any of the Transferred Assets, of any Patent or other
Intellectual Property Rights included in the Excluded Assets against Purchaser,
any affiliate or successor or assign of Purchaser or any direct or indirect
customer of Purchaser or any of its affiliates, successors or assigns.

2.9 Purchaser License.

(a) In the event that any Technology or Intellectual Property Rights included in
the Excluded Assets are necessary to or used in the Business or in the
Transferred Products, Seller hereby grants to Purchaser a royalty-free,
fully-paid, perpetual, irrevocable, non-exclusive, world-wide, transferable
license, with rights to sublicense, to make, have made, use, copy, perform,
display, sell, offer for sale and distribute such Technology and/or Intellectual
Property Rights.

(b) All licenses granted to Purchaser under this Section 2.9 are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses to rights of “Intellectual Property Rights” as defined
thereunder. Notwithstanding any provision contained herein to the contrary, if
Seller is under any proceeding under the Bankruptcy Code and the trustee in
bankruptcy of Seller, or Seller, as a debtor in possession, rightfully elects to
reject the licenses granted to Purchaser hereunder, Purchaser may, pursuant to
Section 365(n)(1) and (2) of the U.S. Bankruptcy Code, retain any and all of
Purchaser’s rights under such licenses, to the maximum extent permitted by law.

 

-13-



--------------------------------------------------------------------------------

2.10 Assignment of Contracts.

(a) In the event that, prior to the Closing, Seller has not obtained Consent to
assign to Purchaser any Transferred Contract for which Consent to assignment is
required then:

(i) Seller shall obtain Consent to assign each such Transferred Contract to
Purchaser as soon as practicable and in any event within 60 days of Closing; and

(ii) Until such time as Seller obtains such Consent, Seller hereby appoints and
authorizes Purchaser to fulfill Seller’s obligations arising under each such
Transferred Contract and to collect any consideration, property or services to
which Seller is entitled under such Transferred Contract. If and to the extent
Seller receives any such consideration, property or services under such
Transferred Contract, Seller shall receive for the benefit of, and promptly pay
or deliver to, Purchaser such consideration, property or services. The
relationship under this Section 2.10(a)(ii) is that of independent contractors,
and nothing in this Section 2.10(a)(ii) will be construed to create a
relationship of agency or partnership between Seller and Purchaser or to create
any obligation to, or provide any benefit for, any other person.

(b) For a period of not more than 60 days following the Closing, Seller hereby
appoints and authorizes Purchaser to utilize Seller’s merchant account with
Wells Fargo Merchant Services LLC for purposes of collecting payment from
customers of the Business post-Closing, to fulfill Seller’s obligations arising
under such merchant account solely with respect to the performance of the
matters contemplated by this Section 2.10(b), and to collect any consideration,
property or services to which Seller is entitled under such merchant account. If
and to the extent Seller receives any such consideration, property or services
under such merchant account, Seller shall receive for the benefit of, and
promptly pay or deliver to, Purchaser such consideration, property or services
(net of any refunds, returns and chargebacks, as applicable). The relationship
under this Section 2.10(b) is that of independent contractors, and nothing in
this Section 2.10(b) will be construed to create a relationship of agency or
partnership between Seller and Purchaser or to create any obligation to, or
provide any benefit for, any other person.

ARTICLE 3

CLOSING, PURCHASE PRICE AND PAYMENTS

3.1 Closing. The closing (the “Closing”) of the sale and purchase of the
Transferred Assets and all other Transactions contemplated to occur at the
Closing shall take place at the offices of Hayden Bergman Rooney, Professional
Corporation, counsel to Purchaser, located at 150 Post Street, Suite 650, San
Francisco, CA 94108, commencing at 2:00 p.m., local time, on the date of this
Agreement, or such other date, time or location that Purchaser and Seller may
mutually determine.

 

-14-



--------------------------------------------------------------------------------

3.2 Deliveries at Closing. In addition to and in accordance with the obligations
of Seller set forth under ARTICLE 2, at the Closing, Seller shall deliver, or
cause to be delivered, to Purchaser:

(a) the Transferred Assets (including the Transferred Contracts, if any);

(b) fully-executed counterparts to the Collateral Agreements;

(c) copies of the Books and Records, and any filings and other documentation
(other than the Collateral Agreements) relevant to the Transferred Assets and
not yet delivered;

(d) fully-executed counterparts to the Escrow Agreement and such other
documentation as the Escrow Agent may reasonably request;

(e) written Consents for each Transferred Contract indicated on
Schedule 1.1(xxx) hereto as requiring Consent and for which Consent has been
obtained prior to Closing;

(f) fully-executed counterparts to the Offer Letters and Purchaser’s standard
Employment, Confidential Information and Invention Assignment Agreement (in form
and substance satisfactory to Purchaser), for each of Allen Nieman, Matt Boisen,
Sean Norman, Peifeng Ni, Irina Tarnavski and Elaine Magyar;

(g) fully-executed counterparts to the Consulting Agreement;

(h) fully-executed counterparts to each of Non-Competition and Non-Solicitation
Agreement with David W. Plummer and Non-Competition and Non-Solicitation
Agreement with Nicole Plummer;

(i) fully-executed counterparts to the Employee Non-Competition and
Non-Solicitation Agreement from each of the Designated Employees;

(j) certificate of good standing for Seller from the Secretary of State of the
State of Washington, and in each state in which Seller is qualified to do
business, each dated within five (5) business days prior to the Closing
certifying as to the good standing of Seller in such states;

(k) legal opinion from K&L Gates, legal counsel to Seller, substantially in the
form attached hereto as Exhibit F;

(l) certificate, validly executed by the Secretary of Seller, certifying as to
(i) the terms and effectiveness of the Seller Charter Documents and the good
standing of Seller, (ii) the valid adoption of resolutions of the Board of
Directors of Seller (whereby the Agreement and Transactions were unanimously
approved by the Board of Directors of Seller), and (iii) the valid adoption of
resolutions of the Stockholders of Seller approving the Agreement and
Transactions;

(m) an amendment to the Development Agreement dated September 28, 2005, and to
the Second Amended and Restated Reseller Agreement as amended on August 28,
2008, each with Systweak, Inc., including a fully-executed source code escrow
agreement, substantially in the form attached hereto as Exhibit G;

 

-15-



--------------------------------------------------------------------------------

(n) evidence reasonably satisfactory to Purchaser (as determined in its sole and
absolute discretion) that Seller has amended or terminated the Seller Lease
enabling Purchaser to directly enter into a lease with the landlord for the
office space on the 3rd floor of the premises located at 336 228th Avenue NE,
Sammamish, Washington;

(o) fully-executed assignments in the form attached hereto as Exhibit H from
each of Dave Plummer and Nicole Plummer;

(p) evidence reasonably satisfactory to Purchaser (as determined in its sole and
absolute discretion) that Seller has implemented such changes and modifications
as set forth on Schedule 3.2(p); and

(q) such other instruments and documents as shall be reasonably requested by
Purchaser in connection with this Agreement and the consummation of the
Transactions.

3.3 Purchase Price. In consideration of the sale, assignment and transfer of the
Transferred Assets, and subject to the terms and conditions set forth in this
Agreement, including Section 3.5 below, Purchaser will pay an amount (the
“Purchase Price”) equal to (x) Eight Million Five Hundred Thousand Dollars
($8,500,000), less (y) the Actual Net Working Capital Adjustment. In addition,
Purchaser shall assume the Assumed Liabilities. Purchaser shall have no
obligation to pay the Purchase Price or any other amount to Seller in the event
the Closing does not occur.

3.4 Payment of Purchase Price.

(a) At the Closing, Purchaser shall (i) on behalf of Seller, deposit with the
Escrow Agent a portion of the Purchase Price equal to One Million Dollars
($1,000,000) (the “Escrow Payment”); and (ii) pay to Seller by wire transfer, in
cash, a portion of the estimated Purchase Price equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000), less (x) the Estimated Net Working
Capital Adjustment, less (y) $100,000 (the “Holdback Amount”), in accordance
with the wire transfer instructions set forth on Schedule 3.4.

(b) Within the later of ten (10) days following the Closing Date, and five
(5) business days following the receipt by Purchaser of the Final Closing Date
Balance Sheet, Purchaser shall pay to Seller by wire transfer, in cash: (i) if
the Actual Net Working Capital Adjustment is less than or equal to the Estimated
Net Working Capital Adjustment, an amount equal to the Holdback Amount; and
(ii) if the Actual Net Working Capital Adjustment is greater than the Estimated
Net Working Capital Adjustment, an amount (not less than zero) equal to the
Holdback Amount, less the difference between Actual Net Working Capital
Adjustment and the Estimated Net Working Capital Adjustment; provided in the
event that, by such date, Seller has not provided to Purchaser evidence of
satisfaction of any Transfer Taxes due with respect to the sale of the
Transferred Assets, Purchaser may withhold from the Holdback Amount released to
Seller, if any, an amount equal to the Transfer Taxes due, and either pay over
such withheld amount to the applicable taxing authorities or release such
amounts to Seller upon receipt of evidence of satisfaction by Seller of such
Transfer Taxes.

3.5 Escrow Fund and Escrow Agreement. The Escrow Payment, together with any
accrued interest, will constitute an escrow fund (the “Escrow Fund”) and will be
governed by the terms set forth in ARTICLE 8 hereof and the Escrow Agreement.
The Escrow Fund shall be available to compensate Purchaser for Losses incurred
by the Indemnified Parties pursuant to the indemnification provisions set forth
in ARTICLE 8 hereof.

 

-16-



--------------------------------------------------------------------------------

3.6 Allocation of Purchase Price. Attached hereto as Schedule 3.6 is an
estimated allocation (the “Allocation”) of the Purchase Price and other
consideration paid or deemed paid for tax purposes, prepared in accordance with
Section 1060 of the Code, or any successor thereto, and the regulations
promulgated thereunder. The Allocation shall be updated by Purchaser to reflect
any changes in the Final Closing Date Balance Sheet from the Estimated Closing
Date Balance Sheet. Such Allocation, as updated, shall be conclusive and binding
upon the Parties for all tax purposes, and the Parties agree that all returns
and reports (including IRS Form 8594) shall be prepared in a manner consistent
with (and the Parties shall not otherwise file a tax return position
inconsistent with) the Allocation unless required by the IRS or any other
applicable taxing authority.

3.7 Transfer Taxes. All sales, use, value-added, gross receipts, excise,
registration, stamp duty, transfer, documentary or other similar taxes or
governmental fees (“Transfer Taxes”) imposed or levied by reason of, in
connection with or attributable to this Agreement and the Transactions shall be
borne solely by Seller. Seller shall promptly, and in any event within 10 days
of Closing, pay all such Transfer Taxes and deliver to Purchaser evidence of
satisfaction of the same.

3.8 Expenses. Except as otherwise provided herein, each Party shall be solely
responsible for its own costs and expenses (including those of its employees and
attorneys’ and other advisors’ fees) incurred in negotiating and consummating
the Transactions.

3.9 Withholding Taxes. Notwithstanding any other provision in this Agreement,
Purchaser shall have the right to deduct and withhold Taxes from any payments to
be made hereunder if such withholding is required by law and to request any
necessary Tax forms, including Form W-9 or the appropriate series of Form W-8,
as applicable, or any similar information, from the direct or indirect
recipients of payments hereunder. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been delivered and paid to the recipient of the payment in respect of
which such deduction and withholding was made.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PRINCIPAL STOCKHOLDERS

Seller and the Principal Stockholders jointly and severally represent and
warrant to Purchaser, as qualified by such exceptions as are specifically set
forth in the Disclosure Schedule (referencing the appropriate Section and
paragraph numbers), as follows:

4.1 Organization and Standing.

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Washington. Seller has the power and
authority to own, lease and operate its assets and property and to carry on its
business as currently conducted and as currently contemplated to be conducted.
Seller is duly qualified or licensed to do business, to perform its obligations
under all

 

-17-



--------------------------------------------------------------------------------

Contracts by which it is bound and is in good standing in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary.
Section 4.1(a) of the Disclosure Schedule lists the directors and officers of
Seller, and each jurisdiction in which Seller is qualified to do business.

(b) Seller has delivered to Purchaser true and correct copies of Seller’s
Amended and Restated Articles of Incorporation and bylaws, each as amended
through the date hereof (together, the “Seller Charter Documents”), and each
such instrument is in full force and effect. Seller is not in violation of any
of the provisions of the Seller Charter Documents. There are no proposed
amendments to the Seller Charter Documents. The operations now being conducted
by Seller relating to the Business or the Transferred Assets have not now and
have never been conducted under any other name.

(c) Seller does not own or control, directly or indirectly, any interest in any
other corporation, association or other business entity. Seller is not a
participant in any joint venture, partnership or other arrangement involving
joint ownership of assets and sharing of profits. Prior to the Closing,
RocketRain, LLC, a Delaware limited liability company wholly-owned by Seller,
was dissolved and all of its assets transferred to Seller. All representations
and warranties of Seller herein are deemed to include reference to Seller as
successor in interest to RocketRain, LLC.

4.2 Authorization of Transactions. Seller and each of the Principal Stockholders
have all requisite power and authority to enter into this Agreement, the Escrow
Agreement and the Collateral Agreements and any related agreements to which they
are a party and to consummate the Transactions. The execution and delivery of
this Agreement, the Escrow Agreement and the Collateral Agreements and the
consummation of the Transactions have been duly authorized by all necessary
company action on the part of Seller and, to the extent necessary, each
Principal Stockholder. No further actions are required on the part of Seller or
any Principal Stockholder to authorize this Agreement, the Escrow Agreement or
the Collateral Agreements or any related agreements to which they are a party or
to consummate the Transactions. The vote required to approve this Agreement
under the Seller Charter Documents and applicable law by the Stockholders is set
forth in Section 4.2 of the Disclosure Schedule, and such vote has been obtained
in compliance with applicable law. This Agreement, the Escrow Agreement and the
Collateral Agreements have been duly executed and delivered by Seller and the
Principal Stockholders and constitute the valid and binding obligation of them
(assuming the due authorization, execution and delivery by Purchaser, as
applicable), enforceable in accordance with their terms, except as such
enforceability may be subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

4.3 Noncontravention. The execution and delivery of this Agreement and any
related agreements by Seller and the Principal Stockholders does not, and the
performance of this Agreement and any related agreements by any of them will
not, (a) conflict with or violate the Seller Charter Documents, (b) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to Seller or by which any of its properties is bound or affected, or (c) result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or impair the rights of Seller or
alter the rights or obligations of any

 

-18-



--------------------------------------------------------------------------------

third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien, other than
a Permitted Lien, on any of the Transferred Assets pursuant to, any Contract or
other obligation to which Seller is a party or by which the Business or the
Transferred Assets are bound or affected.

4.4 Consents. No Consent of any Governmental Entity or any third party is
required by Seller in connection with the execution and delivery of this
Agreement or any related agreements or the consummation of the Transactions,
except for those Transferred Contracts specifically noted as requiring consent
on Schedule 1.1(xxx) hereto.

4.5 Capitalization.

(a) As of the date hereof, the only authorized capital stock of Seller is
12,000,000 shares of Common Stock, no par value, of which 10,410,000 shares are
issued and outstanding. The outstanding Common Stock and all options, warrants
and other rights to acquire capital stock of Seller is held by the Persons and
in the amounts set forth in Section 4.5(a) of the Disclosure Schedule which
further sets forth for each such Person the type and number of shares of capital
stock held by such Person or which such Person may have the right to acquire.
Except as set forth in this Section 4.5(a) and Section 4.5(a) of the Disclosure
Schedule, Seller has no other capital stock outstanding or that is entitled to
vote to approve this Agreement and the Transactions, and there are no
outstanding warrants, options, rights, other securities, agreements,
subscriptions or other commitments, arrangements or undertakings pursuant to
which Seller may become obligated to issue, deliver or sell, or cause to be
issued, delivered or sold, any additional shares of capital stock of Seller or
other securities of Seller or to issue, grant, extend or enter into any such
warrant, option, right, security, agreement, subscription or other commitment,
arrangement or undertaking.

(b) All options to purchase Seller Common Stock will terminate on or prior to
the Closing, and the holders of such options will have received sufficient
notice of termination prior to Closing.

(c) Seller does not directly or indirectly own, and it has not directly or
indirectly owned, any equity or similar interest in, or any interest convertible
or exchangeable or exercisable for, any equity or similar interest in, any
Person. The Transferred Assets are the sole property of Seller and no other
Person has an interest in the Transferred Assets.

4.6 Financial Statements. Section 4.6 of the Disclosure Schedule includes
complete and correct copies of: (i) Seller’s consolidated unaudited balance
sheet as of December 31, 2008 and unaudited statements of income, cash flow and
stockholders’ equity for the year then ended (the “Year-End Financials”), and
(ii) the Estimated Closing Date Balance Sheet, and unaudited statement of
income, cash flow and stockholders’ equity for the period beginning January 1,
2009 and ending on the Closing Date (the “Interim Financials”) (and, together
with the Year-End Financial, the “Financials”). The Financials, and the Final
Closing Date Balance Sheet when delivered, (i) are true and correct in all
material respects and have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated and consistent with each other, except that (A) the Interim
Financials do not contain notes that may be required by GAAP and (B) revenue
recognition for credit card sales does not

 

-19-



--------------------------------------------------------------------------------

comply with GAAP in that such revenue is recorded on a cash basis and recognized
upon payment, and (ii) present fairly Seller’s financial condition, operating
results and cash flows as of the dates and during the periods indicated therein.
Seller has no Liability of any type, whether accrued, absolute, contingent,
matured, unmatured or other (whether or not required to be reflected in
financial statements in accordance with GAAP), except Liabilities which
individually or in the aggregate (i) have been reflected in the Estimated
Closing Date Balance Sheet (to the extent of such reflection or disclosure), or
(ii) are executory obligations arising in the ordinary course of business (and
not as a result of the breach of any Contract identified in the Disclosure
Schedule).

4.7 Restrictions on Transactions or Business Activities. There is no agreement
(noncompetition, field of use, most favored nation or otherwise), commitment,
judgment, injunction, order or decree to which Seller is a party or which is
otherwise binding upon Seller or relates to the Business or the Transferred
Assets which has or reasonably could be expected to have the effect of
prohibiting or impairing (a) any practice of the Business, (b) any acquisition
of property (tangible or intangible) by Purchaser in connection with the
operation of the Business or the Transferred Assets, (c) the conduct of the
Business or (d) the Transactions. Without limiting the foregoing, Seller has not
entered into any agreement under which the operations of the Business are
restricted or which places any restrictions upon Seller with respect to selling,
licensing or otherwise using or distributing any of the Transferred Products or
the Transferred Technology to or providing services to, customers or potential
customers or any class of customers, in any geographic area, during any period
of time or in any segment of the market.

4.8 Title of Properties; Absence of Liens and Encumbrances; Condition. Seller
has good and valid title to all of the Transferred Assets, and the power to
sell, assign and transfer the Transferred Assets free and clear of any Liens
other than Permitted Liens. At the Closing, Purchaser will obtain good and valid
title to the Transferred Assets, free and clear of all Liens other than
Permitted Liens. The Tangible Assets are in good condition and repair, subject
to normal wear and tear. After the Closing, Purchaser shall be able to use the
Transferred Assets and exercise, and enjoy the benefits of, the Transferred
Assets in substantially the same manner as Seller prior to the Closing without
infringing the rights of any third party. The Transferred Assets are usable for
their intended purposes, are free from defects and conform in all material
respects to all applicable statutes, ordinances and regulations relating to
their development, use and operation.

4.9 Intellectual Property.

(a) Section 4.9(a) of the Disclosure Schedule lists all Transferred IP that is
Registered IP. All such Registered IP is currently in compliance with formal
Legal Requirements (including payment of filing, examination and maintenance
fees and proofs of use), and is not subject to any unpaid maintenance fees or
taxes or actions falling due within ninety (90) days after the Closing Date. To
Seller’s Knowledge, all such Registered IP, other than patent applications, is
valid and enforceable. There are no proceedings or actions Known to Seller
before any court, tribunal (including the United States Patent and Trademark
Office or equivalent authority anywhere in the world) related to any such
Registered IP. Seller has not claimed any status in the application for or
registration of any Registered IP, including “small business status,” that would
not be applicable to Purchaser.

 

-20-



--------------------------------------------------------------------------------

(b) All schedules attached to this Agreement and listing or describing the
Transferred Products, the Transferred IP and the Transferred Technology are
complete and accurate.

(c) The Transferred IP constitutes all of the Intellectual Property Rights that
are used in or necessary for the current or reasonably anticipated future
operation of the Business or use of the Transferred Assets and for Purchaser to
market, modify, develop, license, support, and maintain the Transferred Products
after Closing, including all licenses required by the Business Software
Alliance. The Transferred Technology constitutes all of the Technology related
to, used in or necessary for the current or reasonably anticipated future
operation of the Business or use of the Transferred Assets, and for Purchaser to
market, modify, develop, license, support and maintain the Transferred Product
after Closing.

(d) Seller does not own or have any interest in any Patents or other Registered
IP other than the Patents and other Registered IP included in the Transferred
Assets and the Patent and other Registered IP listed on Schedule 2.1(b), which
constitutes an Excluded Asset. None of the Patents included in the Transferred
Assets, or any Patents related thereto, are subject to a terminal disclaimer.

(e) Each item of the Transferred Products, Product Software, Transferred IP and
Transferred Technology is free and clear of any Liens and any other
encumbrances. Seller owns exclusively, and has good and marketable title to all
works of authorship and all associated copyrights that are used or embodied in,
and all other Intellectual Property Rights in and to, the Transferred
Technology, and no other Person has any other rights thereto. All Transferred
Assets shall be fully transferable and alienable by Purchaser.

(f) To the extent that any Transferred IP, Transferred Products or item of
Transferred Technology was originally owned or created by or for any third
party, including any Employee of Seller and any predecessor of Seller:
(i) Seller has a written agreement with such third party or parties with respect
thereto, pursuant to which Seller has obtained complete, unencumbered and
unrestricted ownership and is the exclusive owner of, all such Products,
Technology and Intellectual Property Rights by valid assignment or otherwise and
has requested the waiver of all non-assignable rights, including all moral
rights; (ii) the transfers from Seller to Purchaser hereunder do not violate
such third-party agreements; (iii) such third parties have not retained and do
not have any rights or licenses with respect to the Transferred IP, Transferred
Products or Transferred Technology; and (iv) no basis exists for any third party
to challenge or object to the Transactions. No third party who has licensed any
Intellectual Property Rights to Seller has ownership rights or license rights to
modifications or improvements made by Seller in the technology embodying such
Intellectual Property Rights.

(g) No Transferred Asset is subject to any proceeding or outstanding decree,
order, judgment, agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof or that may affect the validity, use or
enforceability of the Transferred Assets.

 

-21-



--------------------------------------------------------------------------------

(h) Section 4.9(h) of the Disclosure Schedule lists all software or other
material owned by Seller and, to Seller’s Knowledge, all software or other
material not owned by Seller, that is distributed as “free software”, “open
source software” or under a similar licensing or distribution model (including
the GNU General Public License (GPL), GNU Lesser General Public License (LGPL),
Mozilla Public License (MPL), BSD licenses, the Artistic License, the Netscape
Public License, the Sun Community Source License (SCSL) the Sun Industry
Standards License (SISL) and the Apache License) (collectively, “Open Source
Materials”) and that has been used by or incorporated into any Transferred
Product, Product Software or Transferred Technology in any way and describes the
manner in which such Open Source Materials were used or incorporated (such
description shall include whether (and, if so, how) the Open Source Materials
were modified and/or distributed by Seller). Seller has not used Open Source
Materials in any manner that would or could (i) require the disclosure or
distribution in source code form of any Transferred Product or Transferred
Technology, (ii) require the licensing of any Transferred Product or Transferred
Technology for the purpose of making derivative works, (iii) impose any
restriction on the consideration to be charged for the distribution of any
Transferred Product or Transferred Technology, (iv) create, or purport to
create, obligations for Seller (or any successor) with respect to Intellectual
Property Rights owned by or purported to be owned by Seller or grant, or purport
to grant, to any third party, any rights or immunities under Intellectual
Property Rights owned by or purported to be owned by Seller, or (v) impose any
other limitation, restriction, or condition on the right of Seller to use or
distribute any Transferred Product, Product Software or Transferred Technology.
With respect to any Open Source Materials that have been used by or incorporated
into any Transferred Product, Product Software or Transferred Technology in any
way, Seller has been and is in compliance with all applicable licenses with
respect thereto.

(i) Neither this Agreement nor the Transactions, including the assignment to
Purchaser, by operation of law or otherwise, of any Contracts to which Seller is
a party, will result in (i) Purchaser granting to any third party any right to
or with respect to any Technology or Intellectual Property Rights owned by
Purchaser, (ii) Purchaser being bound by, or subject to, any non-compete or
other restriction on the operation or scope of its businesses, or
(iii) Purchaser being obligated to pay any royalties or other amounts to any
third party in excess of those payable by Purchaser upon Closing.

(j) Section 4.9(j) of the Disclosure Schedule lists all Contracts to which
Seller is a party (i) related to the licensing to, or acquisition of, any third
party Intellectual Property Rights or Technology related to or used in the
Business or incorporated into the Transferred Products, Product Software or
Transferred Technology, other than “shrink-wrap” or similar object code-only
licenses for commercially available Software the license fee for which is less
than $500, or (ii) related to the licensing or sale of any Transferred IP other
than non-exclusive object code-only licenses granted by Seller in the ordinary
course pursuant to Seller’s standard form of license agreement attached to
Section 4.9(j) of the Disclosure Schedule. Seller is not required to make or
accrue any royalty or other payment to any third party in connection with the
Business or any of the Transferred Assets.

(k) No third party possesses any copy of any source code for any Product
Software or other Software included in the Transferred Assets. As of the
Closing, Seller will have delivered to Purchaser, and Seller will not have
retained any copy of any source code for any Product Software or other Software
included in the Transferred Assets.

 

-22-



--------------------------------------------------------------------------------

(l) Seller has taken all reasonable steps to protect its rights in their
confidential information and trade secrets associated with or related to the
Transferred Assets. To the Knowledge of Seller, no Person is infringing or
misappropriating the Transferred IP or Transferred Technology.

(m) Seller has and enforces a policy requiring each Employee of Seller to
execute a proprietary rights and confidentiality agreement substantially in the
form set forth in Section 4.9(m) of the Disclosure Schedule. All Employees of
Seller have executed such an agreement assigning all of such Employees’ rights
in and to the Transferred Technology and the Transferred IP to Seller. The
Transferred Assets do not include any inventions of any of Seller’s employees
made prior to their employment by Seller.

(n) The Transferred Products, the Product Software, and any other Technology or
Software included in the Transferred Assets, did not, do not, and will not when
used by Purchaser for their intended purposes in relation to the Business or in
the manner used by Seller (i) infringe or misappropriate the Intellectual
Property Rights of any other Person, (ii) violate the rights of any other Person
(including rights to privacy or publicity), or (iii) constitute unfair
competition or trade practices under the laws of any jurisdiction.

(o) Seller has not received notice from any Person claiming that the Transferred
Assets infringe, misappropriate or violate the Intellectual Property Rights or
other rights of any Person or constitute unfair competition or trade practices
under the laws of any jurisdiction (nor does Seller have Knowledge of any basis
therefor).

(p) There are no contracts, licenses or agreements between Seller and any other
Person with respect to Transferred IP or the Transferred Assets under which
there is any dispute or, to the Knowledge of Seller, any threatened dispute
regarding the scope of such agreement or performance under such agreement.

(q) To the extent that Seller has distributed or licensed any Transferred
Product to an end user pursuant to any form of encryption key: (i) Seller has a
written agreement with each such end user requiring such end user to protect the
confidentiality of such key; (ii) Seller has delivered to Purchaser a true and
complete list of all third parties who have had access to any such keys;
(iii) no third party has had access to any such keys, except pursuant to clause
(i) above; and (iv) Seller has delivered to Purchaser any such keys and the
Technology to generate such keys and has not retained any such keys or such
Technology.

(r) Seller has disclosed in writing to Purchaser all information relating to any
bugs, material non-conformities or other problem or issue with respect to any of
the Product Software, Transferred Products or Transferred Technology that does,
or may reasonably be expected to, adversely affect the value, functionality or
fitness for the intended purpose of that Product Software, Transferred Product
or Transferred Technology. Without limiting the foregoing, there have been, and
are, no claims asserted against Seller related to the Transferred Products (or
any other product, Technology or service of Seller).

 

-23-



--------------------------------------------------------------------------------

(s) Seller has taken reasonable steps and implemented reasonable procedures
(based on standard industry practices) to ensure that the Transferred Products
and the Product Software are free from viruses and other disabling codes.

(t) Section 4.9(t) of the Disclosure Schedule contains a true and complete
description of Seller’s current privacy policy(ies) and those privacy
policy(ies) readily available and used in the prior three years, related to
“Personally Identifiable Information” or “PII” (collectively, “Seller’s Privacy
Policies”) concerning any individual, including but not limited to current,
former or potential customers, employees, or agents. “Personally Identifiable
Information” or “PII” means any information that alone or in combination with
other information held by Seller, whether obtained online or offline, can be
used to specifically identify a person.

(u) Seller’s Privacy Policies and all other representations, marketing
materials, and advertisements that are related to the Business and address
privacy issues and the treatment of PII, accurately and completely describe
Seller’s information practices in regard to PII that it collects, maintains,
controls, stores, accesses, transfers, processes, uses or discloses
(collectively, “Processing”). Seller has complied with Seller’s Privacy
Policies, all applicable laws, regulations, Contracts and other obligations
related to Seller’s processing of PII. Seller has given all notices, made all
disclosures, and obtained all necessary consents related to Seller’s Processing
of PII required by Seller’s Privacy Policies, applicable laws, regulations and
Contracts and no such notices, disclosures or consent requests have been
inaccurate, misleading or deceptive. Seller has not collected any information
online from children who it knows or has reason to know are under the age of 13
without verifiable parental consent or directed any of its websites’ content to
children under the age of 13 through which such information could be obtained.

(v) Seller has stored and maintained PII in a secure manner, using commercially
reasonable physical, administrative and technical measures to assure the
integrity and security of the data and to prevent loss, alteration, corruption,
misuse and unauthorized access to PII. Seller has destroyed or otherwise
rendered unretrievable or unusable any records, whether electronic or
paper-based, containing PII that Seller has sought to dispose of in the ordinary
course of business. All third party access to PII has been subject to
confidentiality requirements. There has been no unauthorized access to,
acquisition of, or disclosure of PII.

(w) The transfer of PII under this Agreement complies with all applicable laws
and regulations relating to such transfer and with Seller’s Privacy Policies,
Contracts and other obligations in regard to PII.

(x) Seller has not received any claims, notices or complaints regarding Seller’s
information practices and Processing of PII. Section 4.9(x) of the Disclosure
Schedule sets forth the privacy seal program (e.g., TRUSTe, BBBOnline) in which
Seller or the Sites is a member; if any of them are a member of any such seal
program, Seller and/or the Sites, as applicable, are in compliance with the
requirements of such program.

(y) Seller has completely and accurately described in Seller’s Privacy Policies,
Contracts or similar materials, Seller’s use of cookies, web beacons and other
online tracking resources. Seller does not use such resources to collect PII
without obtaining the consent of all individuals to whom such PII relates.

 

-24-



--------------------------------------------------------------------------------

(z) Seller’s Processing complies with the then-current version of the Payment
Card Industry Data Security Standard.

4.10 Brokers’ and Finders’ Fees. Seller has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any Transaction.

4.11 Transferred Contracts. The Transferred Contracts are all of the Contracts
between Seller and any third party related to, or necessary for, the operation
of the Business and the Transferred Assets, and true and complete copies of all
such Contracts have been delivered to Purchaser. Each Transferred Contract is in
full force and effect and Seller is not subject to any default thereunder, nor
is any party obligated to Seller pursuant to any such Transferred Contract
subject to any default thereunder. Seller has not breached, violated or
defaulted under, nor received notice that it has breached, violated or defaulted
under, any of the terms or conditions of any Transferred Contract. Seller has
obtained all necessary consents, waivers and approvals of parties to any
Transferred Contract as are required thereunder in connection with the Closing,
or for any such Transferred Contract to remain in full force and effect without
limitation, modification or alteration after the Closing. Following the Closing,
Purchaser will be permitted to exercise all of the rights Seller had under the
Transferred Contracts without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments that Seller would
otherwise be required to pay pursuant to the terms of such Transferred Contracts
had the transactions contemplated by this Agreement not occurred.

4.12 Complete Copies of Materials. Seller has delivered true and complete copies
of each existing document that has been requested by Purchaser or its counsel.

4.13 Transferred Assets. The Transferred Assets comprise all of the tangible and
intangible assets, properties and rights of every type and description (other
than real property) used in or necessary to the operation of the Business by
Purchaser following the Closing.

4.14 Operational Licenses. Section 4.14 of the Disclosure Schedule lists all
permits, government approvals, licenses, clearances and Consents necessary for
the conduct of the Business currently held by Seller, and Seller has provided to
Purchaser true and complete copies of all such permits, government approvals,
licenses, clearances and Consents.

4.15 Litigation. There is no action, suit, proceeding, claim, arbitration or any
investigation pending or, to the Knowledge of Seller and the Principal
Stockholders, threatened before any court or administrative agency against
Seller that relates directly or indirectly to the Business, any Transferred
Asset or any Employee, or that questions the validity of this Agreement, the
Collateral Agreements or the Escrow Agreement or of any action taken or to be
taken pursuant to or in connection with such agreements. There is no judgment,
decree or order against Seller or any of its assets or properties or any of its
directors or officers in their capacity as such.

 

-25-



--------------------------------------------------------------------------------

4.16 Employee Benefits.

(a) Section 4.16(a) of the Disclosure Schedule contains a complete and accurate
list of the Employees of Seller as of the date hereof and shows with respect to
each such Employee (i) the Employee’s name, position held, all salary, wages,
bonus or commissions payable and other benefits provided by Seller or which it
is bound to provide (whether at present or in the future) to each such Employee,
or any person connected with any such person, and includes, if any, particulars
of all profit sharing, incentive and bonus arrangements to which Seller is a
party, whether legally binding or not, (ii) the date of hire, (iii) vacation
eligibility for the current calendar year, (iv) leave status (including type of
leave, expected return date for non-disability related leaves and expiration
dates for disability leaves), and (v) visa status.

(b) Section 4.16(b) of the Disclosure Schedule contains a complete and accurate
list of the Seller Employee Plans. The Seller Employee Plans have been operated
and administered in accordance with their terms and the applicable requirements
of ERISA, the Code and any other applicable governing law, in each case, in all
material respects. All contributions and all payments and premiums required to
have been made to or under any Seller Employee Plan have been timely and
properly made (or otherwise properly accrued if not yet due). No Seller Employee
Plan is subject to Title IV of ERISA, or is a multiemployer plan within the
meaning of Section 3(37) of ERISA. There are no pending or, to the Knowledge of
Seller, threatened, suits, audits, administrative investigations or proceedings,
examinations, actions, litigation or claims (excluding claims for benefits
incurred in the ordinary course) and to the Knowledge of Seller no facts or
circumstances exist that could give rise to any such suits, audits,
administrative investigations or proceedings, examinations, actions, litigation
or claims with respect to any of the Seller Employee Plans. Each of the Seller
Employee Plans that is intended to be “qualified” within the meaning of
Section 401 of the Code is covered by an opinion letter from the IRS and no
event has occurred and no condition exists which would result in the revocation
of any such opinion letter or otherwise result in the loss of its qualified
status.

4.17 Bulk Transfer Laws. There are no current or past creditors of Seller to
whom any law, rule or regulation requires the delivery of notice or from whom
any form of consent is required in conjunction with undertaking the
Transactions, and the “bulk transfer laws” of any state in which the Transferred
Assets are located do not apply to the transfer of those Transferred Assets
under this Agreement.

4.18 Compliance with Applicable Laws.

(a) Seller, the Transferred Assets and the Business are in compliance with all
applicable Legal Requirements, including laws, statutes, codes, regulations,
standards, guidelines, guidance documents, and directives or consents (including
consent decrees and administrative orders) at any time in effect, including all
applicable regulations promulgated by the Federal Trade Commission and U.S.
Bureau of Industry and Standards. No investigation or review by any Governmental
Entity or self-regulatory entity with respect to Seller is pending or, to the
Knowledge of Seller, threatened.

(b) Seller has obtained and has in effect all permits, licenses and other
authorizations which are required with respect to the operation of the Business
and the ownership of the Transferred Assets. Seller is in full compliance with
all terms and conditions of such permits, licenses and authorizations, no
proceeding is pending or, to the Knowledge of Seller, threatened, to revoke or
limit any thereof, and to the Knowledge of Seller there is no basis for any such
proceeding and the consummation of the Transactions will not result in the
non-renewal, revocation or termination of any such license or permit.

 

-26-



--------------------------------------------------------------------------------

(c) Seller is conducting and has conducted its export transactions in accordance
with all applicable export and re-export control laws of the United States and
all applicable import/export control laws in other countries in which Seller
conducts the Business. Without limiting the foregoing:

(i) Seller has obtained, and is in compliance with, all export licenses, license
exceptions and other consents, notices, permits, waivers, approvals, orders,
authorizations, registrations, declarations, classifications and filings with
any Governmental Entity required for (A) the export and re-export of products,
services, software and technologies and (B) releases of technologies and
software to foreign nationals located in the United States and abroad (“Export
Approvals”), and has performed classification reviews of all of the Transferred
Products.

(ii) There are no pending or, to the Knowledge of Seller, threatened claims or
legal actions against Seller alleging a violation of such Export Approvals or
the export control laws of any Governmental Entity.

(iii) No Export Approvals for the transfer of export licenses to Purchaser are
required by the consummation of the Transactions.

4.19 Business Practices. Seller and, to the Knowledge of Seller, the Employees
are in compliance with the U.S. Foreign Corrupt Practices Act, as amended,
including the books and records provisions thereof. Neither Seller nor any
Person acting on its behalf has ever paid or delivered, or promised to pay or
deliver, directly or indirectly through any other Person, any monies or anything
else of value to any government official or employee of any political party, for
the purpose of illegally or improperly inducing or rewarding any action by the
official favorable to Seller.

4.20 Tax Matters.

(a) Seller has prepared and timely filed all required Tax Returns for all
periods ending on or prior to the Closing Date relating to any and all Taxes
concerning or attributable to Seller, the Transferred Assets or the Business,
and such Tax Returns are true and correct in all material respects and have been
completed in accordance with applicable law.

(b) Seller has timely paid all Taxes required to be paid that are attributable
to the Transferred Assets or the Business and timely paid or withheld and paid
over to the appropriate governmental authorities with respect to its Employees
and other third parties all income taxes, social security and national insurance
contributions and other Taxes required to be withheld.

(c) Purchaser shall not have any liability or obligation, and shall not incur
any loss, expense or cost, and none of the Transferred Assets are or shall be
subject to any Liens, by reason of any Taxes arising out of (i) the Business as
conducted by Seller prior to the consummation of the sale hereunder of the
Transferred Assets or (ii) any other operations or activities of Seller whether
conducted prior to the date hereof or hereafter.

 

-27-



--------------------------------------------------------------------------------

(d) Seller has not executed any waiver of any statute of limitations on or
extending the period for assessment or collection of any Tax attributable to the
Transferred Assets or the Business.

(e) Seller has elected to be treated for tax purposes as an ‘S’ corporation
since inception and such election remains in effect.

4.21 Certain Relationships with Seller. No officer, director, employee or
stockholder of Seller (nor any immediate family member or affiliate of such
persons) has or has had, directly or indirectly, any financial interest in any
Person with any contractual or business relationship with Seller, including any
party to any of the Transferred Contracts.

4.22 Product and Service Warranties. Each product and service manufactured,
sold, leased, licensed or delivered by Seller has been done so in material
conformity with all applicable contractual commitments and all express and
implied warranties, and Seller has no liability (and there is no reasonable
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against Seller giving rise to
any liability) for replacement or repair thereof or other damages in connection
therewith. No product or service manufactured, sold, leased, distributed,
licensed or delivered by Seller is subject to any guaranty, warranty, or other
indemnity beyond Seller’s applicable standard terms and conditions of sale,
license or lease or beyond that implied or imposed by applicable law. Section
4.22 of the Disclosure Schedule includes copies of the standard terms and
conditions of sale, service, license and lease for Seller.

4.23 Accounts Receivable. All receivables reflected on the Estimated Closing
Date Balance Sheet arose from goods shipped or products sold or services
rendered by Seller in the ordinary course of business, are current and
collectible in accordance with their terms at their recorded amounts, subject
only to the reserve for bad debts set forth on the face of the Estimated Closing
Date Balance Sheet, and no such receivable is subject to any counterclaim or
setoff.

4.24 No Liquidation, Insolvency or Winding-Up.

(a) No order has been made, petition presented or resolution passed for the
winding-up or liquidation of Seller and there is not outstanding any:

(i) Order for the winding-up of Seller;

(ii) Appointment of a receiver over the whole or part of the assets of Seller;

(iii) Petition or order for administration of Seller under any federal or state
bankruptcy, insolvency or similar law;

(iv) Voluntary arrangement between Seller and any of its creditors under any
federal or state bankruptcy, insolvency or similar law; or

(v) Distress or execution or other process levied in respect of Seller that
remains undischarged.

 

-28-



--------------------------------------------------------------------------------

(b) To Seller’s Knowledge, there are no circumstances that would entitle any
Person to present a petition for the winding-up or administration of Seller or
to appoint a receiver over the whole or any part of the undertaking or assets of
Seller.

(c) Seller is not deemed unable to pay its debts within the meaning of
applicable law. Seller is not now insolvent and it will not be rendered
insolvent by the Transactions contemplated in this Agreement. As used in this
section, “insolvent” means that the sum of debts and other probable liabilities
of a party exceeds the present fair saleable value of such party’s assets.

(d) The operations of Seller have not been terminated.

4.25 Absence of Changes. Since September 29, 2009, Seller has not taken any of
the following actions with regard to the Business or the Transferred Assets:

(a) sold, leased or disposed of any assets;

(b) declared or paid any dividend or made any distribution to the Stockholders;

(c) acquired any material asset;

(d) licensed any of the Transferred IP or Transferred Products to any third
party other than the license of products in the ordinary course of business
pursuant to Seller’s standard form of end user license as set forth in
Section 4.22 of the Disclosure Schedule;

(e) incurred or assumed any material liabilities or obligations;

(f) mortgaged or pledged or subjected any Transferred Asset to a Lien;

(g) changed any accounting methods, principles or practices;

(h) terminated (except pursuant to its terms), or materially modified or amended
any Contract, including any Transferred Contract;

(i) canceled or compromised any debt or claim or waived or released any rights;

(j) failed to pay or perform the Liabilities and Taxes of Seller or attributable
to the Business or the Transferred Assets when due;

(k) entered into any transaction not in the ordinary course of business;

(l) increase the base compensation of any employees; or increase or change any
other compensation or benefits for employees other than transaction bonuses that
are entirely Excluded Employee Liabilities funded by Seller from the proceeds to
Seller after the Closing Date; or

(m) agreed to take any of the foregoing actions.

 

-29-



--------------------------------------------------------------------------------

4.26 Disclosure. No statement made by Seller or the Principal Stockholders in
this Agreement or any of the agreements contemplated hereby, or the exhibits and
schedules attached hereto or thereto or in any certificate or schedule furnished
or to be furnished by or on behalf of Seller or the Principal Stockholders to
Purchaser in connection with the Transactions, when read together in their
entirety, contains upon the date hereof any untrue statement of a material fact
or omits to state a material fact necessary, in light of the circumstances under
which it was or will be made, in order to make the statements contained herein
or therein not misleading.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

5.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

5.2 Authorization of Transaction. Purchaser has all requisite power and
authority to execute and deliver this Agreement, the Escrow Agreement and the
Collateral Agreements to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery by Purchaser of this
Agreement, the Escrow Agreement and the Collateral Agreements to which it is a
party and the consummation by Purchaser of the Transactions have been duly and
validly authorized by all necessary corporate action on the part of Purchaser.
This Agreement, the Escrow Agreement and the Collateral Agreements to which it
is a party have been duly and validly executed and delivered by Purchaser and
(assuming due authorization, execution and delivery by Seller and the Principal
Stockholders) constitute valid and binding obligations of Purchaser, enforceable
in accordance with their terms, except as such enforceability may be subject to
the laws of general application relating to bankruptcy, insolvency and the
relief of debtors and rules of law governing specific performance, injunctive
relief or other equitable remedies.

5.3 Sufficient Cash Funds. Purchaser has available sufficient funds to enable it
to pay the Purchase Price.

5.4 Noncontravention. The execution and delivery of this Agreement and any
related agreements by Purchaser does not, and the performance of this Agreement
and any related agreements by Purchaser will not, (a) conflict with or violate
the Purchaser’s Articles of Incorporation and bylaws, or (b) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Purchaser or by which any of its properties is bound or affected.

5.5 Consents. No Consent of any Governmental Entity or any third party is
required by Purchaser in connection with the execution and delivery of this
Agreement or any related agreements or the consummation of the Transactions.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIAL INFORMATION

6.1 Confidentiality of Agreement and Public Announcements.

(a) Seller and the Principal Stockholders acknowledge that included in the
Transferred Assets are certain Technology, Intellectual Proprietary Rights and
other confidential and/or proprietary information that Seller has used in the
Business and that have commercial value in the Business and accordingly have
been treated by Seller as confidential. All such information, and all
information regarding this Agreement and the Transactions (collectively, the
“Confidential Information”), shall be kept confidential by Seller and the
Principal Stockholders. Seller and the Principal Stockholders agree that on and
after the Closing Date they will keep in strictest confidence and trust all
Confidential Information and none of them nor any of their employees or
affiliates will, without Purchaser’s prior written consent, use or disclose any
Confidential Information, except to the extent (i) necessary to comply with any
Legal Requirements in connection with Seller’s ownership or operation of the
Transferred Assets on or prior to the Closing Date, such as the filing of income
tax returns or reports or (ii) any of them become legally compelled (e.g., by
oral questions, interrogatories, request for information or documents, subpoena,
civil investigative demand or similar process) to disclose any of the
Confidential Information, in which case, Seller will provide Purchaser with
prompt written notice so that Purchaser may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Section 6.1(a). If such protective order or other remedy is not obtained or
Purchaser waives compliance with the provisions of this Section 6.1(a), Seller
will furnish only that portion of the Confidential Information that is legally
required.

(b) Except as provided in Section 6.1(c), each Party hereto agrees that this
Agreement and every provision hereof shall be strictly confidential and shall
not be disclosed to any other person other than: (i) with the written consent of
Purchaser; (ii) if it is required by Law; (iii) if it is made pursuant to
existing contractual obligations; or (iv) if it is required by any rule or
regulation of any securities exchange or regulatory or governmental body whether
or not this has the force of law.

(c) Notwithstanding the foregoing, the confidentiality obligations set forth in
Section 6.1(b) shall not prevent or restrict Purchaser in any way from
(i) announcing to or otherwise notifying third parties at any time that it has
purchased the Purchased Assets (including notifying them of the amount of the
Purchase Price) and introducing itself as successor or (ii) disclosing this
Agreement and the exhibits and schedules hereto and the terms hereof and thereof
for purposes of complying with applicable securities laws or the rules of the
Nasdaq National Market. Purchaser will use its commercially reasonable efforts
to provide to Seller a draft of any press release or public statement announcing
the Agreement or the transactions contemplated hereby a reasonable period of
time prior to the public distribution of such press release or public statement.

6.2 Remedies. If Seller or the Principal Stockholders breach any of their
obligations with respect to confidentiality or use of Purchaser’s confidential
information hereunder, Purchaser shall be entitled to seek equitable relief to
protect its interest therein, including injunctive relief, as well as money
damages.

 

-31-



--------------------------------------------------------------------------------

ARTICLE 7

COVENANTS

7.1 Additional Documents and Further Assurances. At any time or from time to
time after the Closing, at Purchaser’s request and without any further
consideration, Seller and the Principal Stockholders shall: (a) execute and
deliver to Purchaser such other instruments of sale, transfer, conveyance,
assignment and confirmation; (b) provide such materials and information; and
(c) take such other actions, as Purchaser may reasonably deem necessary or
desirable in order more effectively to transfer, convey and assign to Purchaser,
to confirm Purchaser’s title to, all of the Transferred Assets, and, to the full
extent permitted by law, to put Purchaser in actual possession and operating
control of the Transferred Assets and to assist Purchaser in exercising all
rights with respect thereto, and otherwise to cause Seller and the Principal
Stockholders to fulfill their obligations under this Agreement, the Escrow
Agreement and the Collateral Agreements.

7.2 Agreement Not to Compete.

(a) Beginning on the Closing Date and ending on the fifth (5th) anniversary of
the Closing Date (the “Non-Competition Period”), Seller shall not directly or
indirectly (other than on behalf of Purchaser), without the prior written
consent of Purchaser, engage in a Competitive Business Activity (as defined
below) anywhere in the Restricted Territory (as defined below). For all purposes
hereof, the term “Competitive Business Activity” shall mean: (i) engaging in,
managing or directing persons engaged in any business relating to or
substantially similar to the Business; (ii) acquiring or having an ownership
interest in any entity which derives revenues from any business related to or
substantially similar to the Business (except for ownership of one percent
(1%) or less of any entity whose securities are publicly traded on a national
securities exchange); or (iii) participating in the financing, operation,
management or control of any firm, partnership, corporation, entity or business
described in clause (ii) of this sentence. For all purposes hereof, the term
“Restricted Territory” shall mean each and every country, province, state, city
or other political subdivision of the world in which Purchaser or Seller is
currently engaged in business or otherwise distributes, licenses or sells
products.

(b) Beginning on the Closing Date and ending on the fifth (5th) anniversary of
the Closing Date, Seller shall not directly or indirectly solicit, encourage or
take any other action which is intended to induce or encourage, or has the
effect of inducing or encouraging, any employee of Purchaser or any subsidiary
of Purchaser to terminate his or her employment with Purchaser or its
subsidiaries.

(c) The covenants contained in Section 7.2(a) shall be construed as a series of
separate covenants, one for each country, province, state, city or other
political subdivision of the Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in Section 7.2(a). If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 7.2(a) are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable laws.

 

-32-



--------------------------------------------------------------------------------

(d) Seller acknowledges that (i) the goodwill associated with the existing
business, customers and assets of the Business prior to the Closing are an
integral component of the value of the Business to Purchaser and is reflected in
the Purchase Price to be received by Seller, and (ii) Seller’s agreement as set
forth in Sections 7.2(a) and 7.2(b) is necessary to preserve the value of the
Business for Purchaser following the Closing. Seller also acknowledges that the
limitations of time, geography and scope of activity agreed to in Section 7.2(a)
are reasonable because, among other things, (A) Purchaser and Seller are engaged
in a highly competitive industry, (B) Seller has had unique access to the trade
secrets and know-how of the Business including, without limitation, the plans
and strategy (and, in particular, the competitive strategy) of the Business, and
(C) Seller is receiving significant consideration in connection with the
consummation of the Transactions.

(e) The Parties agree that in the event of a breach or threatened breach by
Seller of any of the covenants set forth in Sections 7.2(a) and 7.2(b), monetary
damages alone would be inadequate to fully protect Purchaser from, and
compensate Purchaser for, the harm caused by such breach or threatened breach.
Accordingly, Seller agrees that if it breaches or threatens breach of any
provision of Sections 7.2(a) and 7.2(b), Purchaser shall be entitled to, in
addition to any other right or remedy otherwise available, the right to
injunctive relief restraining such breach or threatened breach and to specific
performance of any such provision of Sections 7.2(a) and 7.2(b), and Purchaser
shall not be required to post a bond in connection with, or as a condition to,
obtaining such relief before a court of competent jurisdiction.

7.3 Change of Corporate Name. Within ten (10) business days of Closing, Seller
shall amend its articles of incorporation to change its name to XRT Holdings,
Inc.

7.4 Final Balance Sheet. As promptly as practical following the Closing, Seller
shall deliver to Purchaser a final consolidated unaudited balance sheet as of
the Closing Date, prepared in accordance with GAAP (with the exception of
revenue recognition for credit card sales, which have been recorded on a cash
basis and recognized upon payment) applied on a consistent basis with the
Financials (the “Final Closing Date Balance Sheet”), together with all
documents, records and work papers and access to all personnel as Purchaser may
reasonably request.

ARTICLE 8

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

8.1 Survival of Representations and Warranties. The representations and
warranties of Seller and the Principal Stockholders contained in this Agreement,
or in any certificate or other instrument delivered pursuant to this Agreement,
shall survive the Closing and continue in full force and effect until and
terminate upon the end of the day on the date fourteen (14) months following the
Closing Date; provided, however, that the following representations and
warranties (the “Special Representations”) shall survive for longer periods as
follows: (a) the representations and warranties contained in Section 4.8 (Title
of Properties; Absence of Liens and

 

-33-



--------------------------------------------------------------------------------

Encumbrances; Condition), Section 4.9 (Intellectual Property), Section 4.16
(Employee Benefits) and Section 4.20 (Tax Matters), shall survive until sixty
(60) days after the expiration of the applicable statutes of limitations;
(b) the representations and warranties contained in this Agreement (including
but not limited to Section 4.2 (Authorization of Transactions)), or in any
certificate or other instrument delivered pursuant to this Agreement, with
respect to due authorization to enter into this Agreement and complete the
Transactions shall survive indefinitely and not terminate; and (c) in the event
of fraud or the willful breach of a representation or warranty contained in this
Agreement, or in any certificate or other instrument delivered pursuant to this
Agreement, as applicable, such representation or warranty shall survive
indefinitely and not terminate. The representations and warranties of Purchaser
contained in this Agreement, or in any certificate or other instrument delivered
pursuant to this Agreement, shall survive the Closing and continue in full force
and effect until and terminate upon the end of the day on the date fourteen
(14) months following the Closing Date.

8.2 Indemnification. Subject to the terms, conditions and limitations in this
Article 8, Seller and the Principal Stockholders (the “Indemnifying Parties”)
will jointly and severally indemnify and hold Purchaser and each of Purchaser’s
subsidiaries and other affiliates, and their respective officers, directors,
employees, agents and representatives (the “Indemnified Parties”), harmless
against all claims, losses, liabilities, diminution in value, damages,
deficiencies, interest, penalties, taxes, costs and expenses, including
reasonable attorneys’ fees and expenses of investigation and defense
(hereinafter individually a “Loss” and collectively “Losses”) in good faith
paid, incurred, accrued or sustained by the Indemnified Parties, directly or
indirectly, as a result of (a) any breach or inaccuracy of a representation or
warranty of Seller or the Principal Stockholders contained in this Agreement (as
modified by the Disclosure Schedule) or in any certificate, instrument, or other
document delivered by Seller or the Principal Stockholders pursuant to this
Agreement (without, for purposes of determining the amount of any such Loss,
giving effect to any limitation as to “materiality,” “material adverse effect,”
or similar qualifications set forth therein); (b) any failure by Seller or the
Principal Stockholders to perform or comply with any covenant applicable to them
contained in this Agreement or any agreement delivered by Seller or the
Principal Stockholders pursuant to this Agreement; (c) any Excluded Liabilities;
(d) any failure of Seller to comply with any applicable bulk transfer or similar
laws with respect to the Transactions; and (e) any amount by which the Actual
Net Working Capital Adjustment is greater than the Estimated Net Working Capital
Adjustment (if and to extent the Holdback Amount is not reduced by such amount
pursuant to Section 3.4(b)), or any inaccuracy in the Final Closing Date Balance
Sheet or the calculation of the Actual Net Working Capital Adjustment based upon
Purchaser’s review of the Final Closing Date Balance Sheet at any time following
receipt.

8.3 Source of Indemnification. Except as otherwise set forth in this Section 8.3
and Section 8.7(b), Losses to be paid pursuant to the provisions of this Article
8 will be satisfied solely from the Escrow Fund. If and to the extent the
Indemnifying Parties are liable for Losses in excess of the Escrow Fund, the
Indemnified Parties may proceed against the Indemnifying Parties directly.
Notwithstanding the foregoing, in the case of fraud or intentional or willful
breach of a representation, warranty or covenant of Seller or the Principal
Stockholders contained in this Agreement or in any certificate, instrument, or
other document delivered by Seller or the Principal Stockholders pursuant to
this Agreement, Purchaser may seek any remedy to which it is entitled under law
or equity.

 

-34-



--------------------------------------------------------------------------------

8.4 Indemnification Procedure.

(a) If an Indemnified Party seeks indemnification under this ARTICLE 8,
Purchaser shall deliver an Officer’s Certificate to Seller on behalf of the
Indemnifying Parties (and the Escrow Agent, if the Escrow Period has not
expired). Seller may object to such claim by delivering written notice to
Purchaser (and the Escrow Agent, if the Escrow Period has not expired)
specifying the basis for such objection within thirty (30) days following
receipt by Seller of notice from Purchaser regarding such claim. If no such
objection is made within the 30-day period, the Indemnified Party may recover
Losses without further consent or approval required of any of the Indemnifying
Parties. For the purposes hereof, “Officer’s Certificate” shall mean a
certificate signed by any officer of Purchaser (i) stating that an Indemnified
Party has paid, sustained, incurred, or properly accrued, or in good faith
reasonably anticipates that it will pay, sustain, incur, or accrue Losses, and
(ii) specifying in reasonable detail the individual items of Losses included in
the amount so stated, the date each such item was paid, sustained, incurred or
properly accrued, or the basis for such anticipated liability.

(b) Seller and the Principal Stockholders shall not be responsible for any
Losses unless and until Purchaser has submitted one or more Officer’s
Certificates in accordance with Section 8.4(a) for Losses that exceed $50,000.00
in the aggregate (the “Loss Threshold Amount”). After the claims exceed the Loss
Threshold Amount, then all Losses, including the Losses below the Loss Threshold
Amount and any additional Losses incurred by Purchaser shall be satisfied in
accordance with the procedures set forth herein. Notwithstanding the foregoing,
the Loss Threshold Amount shall not apply (i) in the event of fraud or the
intentional or willful breach of a representation, warranty or covenant,
(ii) with respect to any claim arising under Section 8.2(e), or (iii) with
respect to any Loss arising from or related to any claim or inquiry of the
Business Software Alliance.

8.5 Resolution of Conflicts; Arbitration

(a) If Seller shall object in writing to any claim or claims made in any
Officer’s Certificate to recover Losses within thirty (30) days after delivery
of such Officer’s Certificate, Seller and Purchaser shall attempt in good faith
to agree upon the rights of the respective parties with respect to each of such
claims. If Seller and Purchaser should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both Parties, at which time the claim
shall be promptly paid, expensed or settled, as the case may be.

(b) If no such agreement can be reached after good faith negotiation and prior
to sixty (60) days after delivery of an Officer’s Certificate, Seller or
Purchaser may demand arbitration of the matter unless the amount of the Loss is
at issue in pending litigation with a third party, in which event arbitration
shall not be commenced until such amount is ascertained or both Parties agree to
arbitration, and in either such event the matter shall be settled by arbitration
conducted pursuant to Section 10.4.

(c) Arbitration under Section 10.4 shall apply to any dispute among the
Indemnifying Parties, on the one hand, and the Indemnified Parties, on the other
hand, under this ARTICLE 8 hereof, whether relating to claims upon the Escrow
Fund or to the other indemnification obligations set forth in this ARTICLE 8.

 

-35-



--------------------------------------------------------------------------------

(d) The decision of the arbitrator or a majority of the three arbitrators, as
the case may be, as to the validity and amount of any claim in such Officer’s
Certificate shall be final, binding, and conclusive upon the Parties to this
Agreement, including any Indemnifying Party and any Indemnified Party. Such
decision shall be written and shall be supported by written findings of fact and
conclusions which shall set forth the award, judgment, decree or order awarded
by the arbitrator(s), and the Escrow Agent shall be entitled to rely on, and
make distributions from the Escrow Fund in accordance with, the terms of such
award, judgment, decree or order, as applicable. Within 30 days of a decision of
the arbitrator(s) requiring payment by one Party to another, such Party shall
make the payment to such other Party, including any distributions out of the
Escrow Fund, as applicable.

8.6 Third-Party Claims. In the event Purchaser becomes aware of a third-party
claim that Purchaser reasonably believes may result in a demand for
indemnification pursuant to this ARTICLE 8, Purchaser shall notify Seller of
such claim, and Seller shall be entitled, at its expense, to participate in, but
not to determine or conduct, the defense of such claim. Purchaser shall have the
right, in its sole discretion, to conduct the defense of and settle any such
claim; provided, however, that except with the consent of Seller, which consent
may not be unreasonably withheld, no settlement of any such claim with
third-party claimants shall be determinative of the amount of Losses relating to
such matter. In the event that Seller has consented to any such settlement, no
Indemnifying Party shall have power or authority to object under any provision
of this ARTICLE 8 to the amount of any claim by the Indemnified Parties against
the Escrow Fund or the Indemnifying Parties directly, as the case may be, with
respect to such settlement.

8.7 Limitations on Indemnity.

(a) Cap. Subject to Section 8.7(b), the liability of Seller and the Principal
Stockholders for indemnification to the Indemnified Parties will be limited to
their direct and indirect interests in the Escrow Fund.

(b) Exceptions. Notwithstanding anything herein to the contrary, the limitations
set forth in Section 8.7(a) will not apply to Losses which result from or are
related to (i) fraud, (ii) willful breach of a representation, warranty or
covenant contained in this Agreement, or in any certificate or other instrument
delivered pursuant to this Agreement, (iii) any breach of Section 4.2
(Authorization of Transactions), Section 4.5 (Capitalization), Section 4.6
(Financial Statements), Section 4.8 (Title of Properties; Absence of Liens and
Encumbrances; Condition); Section 4.9 (Intellectual Property), and Section 4.20
(Tax Matters), or (iv) any Excluded Liabilities, the indemnification of Losses
with respect to which shall not be limited in any manner under this Agreement.
Purchaser will use commercially reasonable efforts to mitigate any Losses for
which it reasonably believes indemnification will be available under this
Agreement; provided, however, that the foregoing shall not be construed to
require Purchaser to discontinue the licensing and distribution of any
Transferred Products unless and until required to do so by agreement of the
Parties or the order of a court of competent jurisdiction.

 

-36-



--------------------------------------------------------------------------------

8.8 Stockholder Agent; Power of Attorney.

(a) Each of the Parties hereto agrees that, effective upon the execution of this
Agreement and without further act of any Principal Stockholder, Seller shall be
appointed as agent and attorney-in-fact for each Principal Stockholder, for and
on behalf of all of them, to give and receive notices and communications, to
authorize payments to any Indemnified Parties from the Escrow Fund in
satisfaction of claims by any Indemnified Parties, to object to such payments,
to agree to, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts with respect to such claims, to
agree to modifications, amendments and waivers to this Agreement on behalf of
the Principal Stockholders and to take all actions necessary or appropriate in
the judgment of any duly authorized officer of Seller for the accomplishment of
the foregoing. Such agency may be changed by the Principal Stockholders from
time to time upon prior written notice to Purchaser, subject to the approval of
holders of a two-thirds interest in the Purchase Price. Notices or
communications to or from the Seller shall constitute notice to or from each of
the Principal Stockholders.

(b) A decision, act, consent or instruction of Seller (including an amendment,
extension or waiver of this agreement) shall constitute a decision of all the
Principal Stockholders, and shall be final, binding and conclusive upon each
such Principal Stockholder, and Purchaser may rely upon any such decision, act,
consent or instruction of Seller as being the decision, act, consent or
instruction of each such Principal Stockholder. Purchaser is hereby relieved
from any liability to any person for any acts done by it in accordance with such
decision, act, consent or instruction of Seller on behalf of itself or the
Principal Stockholders.

8.9 Exclusive Remedy. From and after the Closing Date, the remedies under this
ARTICLE 8 shall be the exclusive remedies of the Parties under this Agreement,
other than in the event of fraud or willful breach. Any liability for
indemnification under this
ARTICLE 8 will be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty or covenant.

ARTICLE 9

AMENDMENT AND WAIVER

9.1 Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Seller and the Principal Stockholders, on the one hand,
and Purchaser, on the other hand.

9.2 Extension; Waiver. At any time prior to the Closing, Purchaser, with respect
to Seller and the Principal Stockholders, and Seller, with respect to Purchaser,
may, to the extent legally allowed, extend the time for the performance of any
of the obligations of the other applicable Party(ies) hereto, or waive
compliance with any of the agreements or conditions for the benefit of such
Party(ies) contained herein. Any agreement on the part of a Party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such Party.

 

-37-



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL

10.1 Notices. Any notice or other communication required or permitted to be
delivered to any Party under this Agreement must be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such Party
below (or to such other address or facsimile telephone number as such Party may
have specified in a written notice given to the other Parties):

 

if to Purchaser:    SDC Software, Inc.    1900 Seaport Boulevard, 3rd Floor   
Redwood City, CA 94063    Attn: Chief Financial Officer    Attn: General Counsel
   Facsimile: (650) 482-3763 with a copy to:    Hayden Bergman Rooney,
Professional Corporation    150 Post Street, Suite 650    San Francisco, CA
94108    Attn: Peter Bergman    Telephone: (415) 692-3310    Facsimile: (415)
399-9320 if to Seller or the    Principal Stockholders:    Xeriton Corporation
   336 228th Ave., NE, Suite 301    Sammamish, WA 98074    Attn: President   
Telephone: (425) 369-2279    Facsimile: (425) 369-2510 with a copy to:    K&L
Gates LLP    925 Fourth Avenue    Suite 2900    Seattle, WA 98104    Attn: Chris
Visser    Telephone: (206) 370-8343    Facsimile: (206) 370-6199

10.2 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and the State of Delaware as such laws apply to
agreements entered into and to be performed entirely within Delaware by Delaware
residents.

 

-38-



--------------------------------------------------------------------------------

10.3 Forum and Venue. Each of the Parties hereto irrevocably consents to the
exclusive jurisdiction and venue of any court within San Mateo County, State of
California, in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, agrees that process may be served
upon them in any manner authorized by the laws of the State of California for
such persons and waives and covenants not to assert or plead any objection which
they might otherwise have to such jurisdiction, venue and such process. Each
Party agrees not to commence any legal proceedings related hereto except in such
courts.

10.4 Resolution of Conflicts; Arbitration. Any claim or dispute arising out of
or related to this Agreement, or the interpretation, making, performance, breach
or termination thereof, shall (except as specifically set forth in this
Agreement) be finally settled by binding arbitration in the County of San Mateo,
California in accordance with the then current Commercial Arbitration Rules of
the American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof. The arbitrator(s) shall have
the authority to grant any equitable and legal remedies that would be available
in any judicial proceeding instituted to resolve a dispute.

(a) Selection of Arbitrators. Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of Purchaser and Seller. Alternatively, at
the request of either Party before the commencement of arbitration, the
arbitration shall be conducted by three independent arbitrators, none of whom
shall have any competitive interests with Purchaser or Seller. Purchaser and
Seller shall each select one arbitrator. The two arbitrators so selected shall
select a third arbitrator.

(b) Discovery. In any arbitration under this Section 10.4, each Party shall be
limited to calling a total of three witnesses both for purposes of deposition
and the arbitration hearing. Subject to the foregoing limitation on the number
of witnesses, the arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses,
including attorneys’ fees and costs, to the same extent as a competent court of
law or equity, should the arbitrators or a majority of the three arbitrators, as
the case may be, determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification.

(c) Decision. The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim in
such Officer’s Certificate shall be final, binding, and conclusive upon the
parties to this Agreement. Such decision shall be written and shall be supported
by written findings of fact and conclusions which shall set forth the award,
judgment, decree or order awarded by the arbitrator(s). Within 30 days of a
decision of the arbitrator(s) requiring payment by one party to another, such
party shall make the payment to such other party, including any distributions
out of the Escrow Fund, as applicable.

(d) Other Relief. The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).

 

-39-



--------------------------------------------------------------------------------

(e) Costs and Expenses. The Parties agree that each Party shall pay its own
costs and expenses (including counsel fees) of any such arbitration, and each
Party waives its right to seek an order compelling the other Party to pay its
portion of its costs and expenses (including counsel fees) for any arbitration.

10.5 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties named herein and their respective successors and permitted
assigns. Purchaser may assign all of its assets, licenses and other rights
acquired hereunder in their entirety or in part after the Closing. This
Agreement may not be assigned by Seller or the Principal Stockholders.

10.6 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties hereto, and their respective
successors and permitted assigns.

10.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

10.8 Severability. If, for any reason, a court of competent jurisdiction finds
any provision of this Agreement, or portion thereof, to be invalid or
unenforceable, such provision of this Agreement will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect. The Parties agree to
negotiate in good faith an enforceable substitute provision for any
unenforceable provision that most nearly achieves the intent and economic effect
of the unenforceable provision. Notwithstanding the foregoing, if a court of
competent jurisdiction determines that any restriction on any license granted
herein is invalid or unenforceable, then the license grants to which such
restriction relates shall terminate automatically.

10.9 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) sets forth the entire understanding of the Parties hereto relating to
the subject matter hereof and supersedes all prior agreements and understandings
between the Parties hereto relating to the subject matter hereof, and is not
intended to confer upon any other Person any rights or remedies hereunder.

10.10 Counterparts. This Agreement may be executed in counterparts and may be
delivered by facsimile transmission or electronically with a scanned copy,
which, when taken together, shall constitute one agreement.

[SIGNATURE PAGES FOLLOW]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the individuals and entities listed below, in their own
capacity or by their duly authorized representatives, have executed this
Agreement as of the date first written above.

 

SDC SOFTWARE, INC. By:  

 

Name:   Title:   XERITON CORPORATION By:  

 

Name:   Title:   PRINCIPAL STOCKHOLDERS:

 

David W. Plummer

 

Nicole Plummer

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]